Exhibit 10.1
Loan Number: 1001642-0
(WELLS FARGO LOGO) [w76153w7615300.gif]
EXECUTION COPY

 
CREDIT AGREEMENT
Dated as of November 3, 2009
by and among
NATIONAL RETAIL PROPERTIES, INC.,
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.6.,
as Lenders,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
BANK OF AMERICA, N.A.,
as Syndication Agent,
Each of
PNC BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION,
as a Documentation Agent,
and
Each of
WELLS FARGO SECURITIES, LLC
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint
Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article I. Definitions     1      
 
           
Section 1.1.  Definitions
    1      
Section 1.2.  General; References to Pacific Time
    22      
 
        Article II. Credit Facility     22      
 
           
Section 2.1.  Revolving Loans
    22      
Section 2.2.  Swingline Loans
    23      
Section 2.3.  Letters of Credit
    25      
Section 2.4.  Rates and Payment of Interest on Loans
    29      
Section 2.5.  Number of Interest Periods
    30      
Section 2.6.  Repayment of Loans
    30      
Section 2.7.  Prepayments
    30      
Section 2.8.  Continuation
    30      
Section 2.9.  Conversion
    31      
Section 2.10.  Notes
    31      
Section 2.11.  Extension of Termination Date
    32      
Section 2.12.  Expiration or Maturity Date of Letters of Credit Past Termination
Date
    32      
Section 2.13.  Voluntary Reductions of the Commitment
    33      
Section 2.14.  Increase of Commitments
    33      
Section 2.15.  Amount Limitations
    34      
Section 2.16.  Funds Transfer Disbursements
    34      
 
        Article III. Payments, Fees and Other General Provisions     35      
 
           
Section 3.1.  Payments
    35      
Section 3.2.  Pro Rata Treatment
    36      
Section 3.3.  Sharing of Payments, Etc.
    36      
Section 3.4.  Several Obligations
    37      
Section 3.5.  Minimum Amounts
    37      
Section 3.6.  Fees
    37      
Section 3.7.  Computations
    38      
Section 3.8.  Usury
    38      
Section 3.9.  Statements of Account
    39      
Section 3.10.  Defaulting Lenders
    39      
Section 3.11.  Taxes; Foreign Lenders
    41      
 
        Article IV. Yield Protection, Etc.     43      
 
           
Section 4.1.  Additional Costs; Capital Adequacy
    43      
Section 4.2.  Suspension of LIBOR Loans
    44      
Section 4.3.  Illegality
    45      
Section 4.4.  Compensation
    45      
Section 4.5.  Affected Lenders
    46      
Section 4.6.  Treatment of Affected Loans
    46      
Section 4.7.  Change of Lending Office
    47      
Section 4.8.  Assumptions Concerning Funding of LIBOR Loans
    47      
 
        Article V. Conditions Precedent     47      
 
           
Section 5.1.  Initial Conditions Precedent
    47      
Section 5.2.  Conditions Precedent to All Loans and Letters of Credit
    49  

 



--------------------------------------------------------------------------------



 



                 
Section 5.3.  Conditions as Covenants
    50      
 
        Article VI. Representations and Warranties     50      
 
           
Section 6.1.  Representations and Warranties
    50      
Section 6.2.  Survival of Representations and Warranties, Etc.
    56      
 
        Article VII. Affirmative Covenants     57      
 
           
Section 7.1.  Preservation of Existence and Similar Matters
    57      
Section 7.2.  Compliance with Applicable Law
    57      
Section 7.3.  Maintenance of Property
    57      
Section 7.4.  Insurance
    57      
Section 7.5.  Payment of Taxes and Claims
    57      
Section 7.6.  Inspections
    58      
Section 7.7.  Use of Proceeds; Letters of Credit
    58      
Section 7.8.  Environmental Matters
    58      
Section 7.9.  Books and Records
    59      
Section 7.10.  Further Assurances
    59      
Section 7.11.  New Subsidiaries /Guarantors
    59      
Section 7.12.  REIT Status
    60      
Section 7.13.  Exchange Listing
    60      
 
        Article VIII. Information     60      
 
           
Section 8.1.  Quarterly Financial Statements
    60      
Section 8.2.  Year-End Statements
    60      
Section 8.3.  Compliance Certificate; Additional Information
    60      
Section 8.4.  Other Information
    61      
Section 8.5.  Electronic Delivery of Certain Information
    63      
Section 8.6.  Public/Private Information
    64      
Section 8.7.  USA Patriot Act Notice; Compliance
    64      
 
        Article IX. Negative Covenants     64      
 
           
Section 9.1.  Financial Covenants
    64      
Section 9.2.  Restricted Payments
    65      
Section 9.3.  Indebtedness
    65      
Section 9.4.  Certain Permitted Investments
    66      
Section 9.5.  Conduct of Business
    66      
Section 9.6.  Liens; Negative Pledges; Other Matters
    66      
Section 9.7.  Merger, Consolidation, Sales of Assets and Other Arrangements
    67      
Section 9.8.  Fiscal Year
    67      
Section 9.9.   Modifications of Organizational Documents
    68      
Section 9.10.  Transactions with Affiliates
    68      
Section 9.11.  ERISA Exemptions
    68      
Section 9.12.  Environmental Matters
    68      
Section 9.13.  Derivatives Contracts
    68      
 
        Article X. Default     69      
 
           
Section 10.1.   Events of Default
    69      
Section 10.2.  Remedies Upon Event of Default
    72      
Section 10.3.   Remedies Upon Default
    73      
Section 10.4.  Marshaling; Payments Set Aside
    73      
Section 10.5.  Allocation of Proceeds
    73  

- ii -



--------------------------------------------------------------------------------



 



                 
Section 10.6.  Collateral Account
    74      
Section 10.7.  Performance by Administrative Agent
    75      
Section 10.8.  Rights Cumulative
    75      
 
        Article XI. The Administrative Agent     75      
 
           
Section 11.1.  Appointment and Authorization
    75      
Section 11.2.  Administrative Agent’s Reliance
    76      
Section 11.3.   Notice of Events of Default
    77      
Section 11.4.  Wells Fargo as Lender
    77      
Section 11.5.  Approvals of Lenders
    77      
Section 11.6.  Lender Credit Decision, Etc.
    78      
Section 11.7.  Indemnification of Administrative Agent
    79      
Section 11.8.  Successor Administrative Agent
    79      
Section 11.9.  Titled Agents
    80      
 
        Article XII. Miscellaneous     80      
 
           
Section 12.1.  Notices
    80      
Section 12.2.  Expenses
    81      
Section 12.3.  Stamp, Intangible and Recording Taxes
    82      
Section 12.4.  Setoff
    82      
Section 12.5.  Litigation; Jurisdiction; Other Matters; Waivers
    83      
Section 12.6.  Successors and Assigns
    83      
Section 12.7.  Amendments and Waivers
    85      
Section 12.8.  Nonliability of Administrative Agent and Lenders
    87      
Section 12.9.  Confidentiality
    87      
Section 12.10.  Indemnification
    88      
Section 12.11.  Termination; Survival
    90      
Section 12.12.  Severability of Provisions
    90      
Section 12.13.  GOVERNING LAW
    90      
Section 12.14.  Counterparts
    90      
Section 12.15.  Obligations with Respect to Loan Parties
    90      
Section 12.16.  Independence of Covenants
    90      
Section 12.17.  Limitation of Liability
    91      
Section 12.18.  Entire Agreement
    91      
Section 12.19.  Construction
    91      
Section 12.20.  Headings
    91  

     
SCHEDULE I
  Commitments
SCHEDULE 1.1(A)
  Existing Letters of Credit
SCHEDULE 1.1.(B)
  List of Loan Parties
SCHEDULE 6.1.(b)
  Ownership Structure
SCHEDULE 6.1.(f)
  Properties
SCHEDULE 6.1.(g)
  Indebtedness and Guaranties; Total Liabilities
SCHEDULE 6.1.(h)
  Litigation
SCHEDULE 6.1(r)
  Affiliate Transactions
SCHEDULE 6.1(x)
  Unencumbered Assets
 
   
EXHIBIT A
  Form of Assignment and Assumption Agreement

- iii -



--------------------------------------------------------------------------------



 



     
EXHIBIT B
  Form of Guaranty
EXHIBIT C
  Form of Notice of Borrowing
EXHIBIT D
  Form of Notice of Continuation
EXHIBIT E
  Form of Notice of Conversion
EXHIBIT F
  Form of Notice of Swingline Borrowing
EXHIBIT G
  Form of Transfer Authorizer Designation Form
EXHIBIT H
  Form of Revolving Note
EXHIBIT I
  Form of Swingline Note
EXHIBIT J
  Form of Opinion of Counsel
EXHIBIT K
  Form of Compliance Certificate

- iv -



--------------------------------------------------------------------------------



 



     THIS CREDIT AGREEMENT (this “Agreement”) dated as of November 3, 2009, by
and among NATIONAL RETAIL PROPERTIES, INC., a corporation formed under the laws
of the State of Maryland (the “Borrower”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 12.6. (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Administrative Agent”), BANK OF AMERICA, N.A., as the Syndication Agent (the
“Syndication Agent”), each of PNC BANK, NATIONAL ASSOCIATION and U.S. BANK
NATIONAL ASSOCIATION, as a Documentation Agent (each a “Documentation Agent”),
and each of WELLS FARGO SECURITIES, LLC AND BANC OF AMERICA SECURITIES LLC, as a
joint lead arranger (each a “Joint Lead Arranger”) and joint bookrunner (each a
“Joint Bookrunner”).
     WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire
to make available to the Borrower a $400,000,000 revolving credit facility with
a $20,000,000 swingline subfacility and a $30,000,000 letter of credit
subfacility, on the terms and conditions contained herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
Article I. Definitions

Section 1.1. Definitions.

     In addition to terms defined elsewhere herein, the following terms shall
have the following meanings for the purposes of this Agreement:
     “Accession Agreement” means an Accession Agreement substantially in the
form of Annex I to the Guaranty.
     “Additional Costs” has the meaning given that term in Section 4.1.(b).
     “Administrative Agent” means Wells Fargo Bank, National Association, as
contractual representative for the Issuing Bank and the Lenders under the terms
of this Agreement, or any successor Administrative Agent appointed pursuant to
Section 11.8.
     “Administrative Questionnaire” means the Administrative Questionnaire
completed by each Lender and delivered to the Administrative Agent in a form
supplied by the Administrative Agent to the Lenders from time to time.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified; provided,
however, in no event shall the Administrative Agent, the Issuing Bank or any
Lender or any of their respective Affiliates be an Affiliate of the Borrower.
For purposes of this definition, “control” (including with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Agreement Date” means the date as of which this Agreement is dated.

 



--------------------------------------------------------------------------------



 



     “Applicable Law” means all applicable provisions of constitutions,
statutes, rules, regulations and orders of any Governmental Authority, including
all orders and decrees of all courts, tribunals and arbitrators.
     “Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in the table set forth below (each a “Level”). As of
the Agreement Date, the Applicable Margin is determined based on Level 3. Any
change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(m) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by Section 8.4.(m) but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period that the Borrower has received two Credit Ratings,
the Applicable Margin shall be determined by the lower of such two Credit
Ratings. During any period that the Borrower has received three Credit Ratings,
the Applicable Margin shall be determined by the lower of the highest two Credit
Ratings. During any period for which the Borrower has not received a Credit
Rating from both of Moody’s and S&P, the Applicable Margin shall be determined
based on Level 5.

              Borrower’s Credit Rating         (S&P/Moody’s or     Level  
equivalent)   Applicable Margin          
1
  A-/A3 (or equivalent) or better   2.40%
2
  BBB+/Baa1 (or equivalent)   2.60%
3
  BBB/Baa2 (or equivalent)   2.80%
4
  BBB-/Baa3 (or equivalent)   3.00%
5
  Lower than BBB-/Baa3 (or equivalent)   3.40%

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.
     “Assignee” has the meaning given that term in Section 12.6.(c).
     “Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit A.
     “Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
     “Bankruptcy Proceeding” means a case, proceeding or condition of any of the
types described in Section 10.1.(f) or (g).
     “Base Rate” means the LIBOR Market Index Rate; provided, that if for any
reason the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per
annum rate of interest equal to the Federal Funds Rate plus one and one-half of
one percent (1.50%).
     “Base Rate Loan” means a Revolving Loan bearing interest at a rate based on
the Base Rate.

- 2 -



--------------------------------------------------------------------------------



 



     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
     “Borrower” has the meaning set forth in the introductory paragraph hereof
and shall include the Borrower’s successors and permitted assigns.
     “Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.
     “Capitalization Rate” means 9.0% or such higher percentage to which the
Capitalization Rate may be increased pursuant to Section 2.11.
     “Capitalized Lease Obligation” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
     “Cash Equivalents” means: (a) securities issued, guaranteed or insured by
the United States of America or any of its agencies with maturities of not more
than one year from the date acquired; (b) certificates of deposit with
maturities of not more than one year from the date acquired issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than 7 days from the
date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000.00 and at least 85.0% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.
     “Collateral Account” means a special deposit account maintained by the
Administrative Agent and under its sole dominion and control.
     “Commitment” means, as to each Lender (other than the Swingline Lender),
such Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1.,
(b) to issue (in the case of the Lender then acting as Issuing Bank) or
participate in (in the case of the other Lenders) Letters of Credit pursuant to
Section 2.3.(a) and 2.3.(i), respectively (but in the case of the Lender acting
as the Issuing Bank excluding the aggregate amount of participations in the
Letters of Credit held by the other Lenders), and (c) to participate in
Swingline Loans pursuant to Section 2.2.(e), collectively, in an amount up to,
but not exceeding, the amount set forth for such Lender on Schedule I hereto as
such Lender’s “Commitment

- 3 -



--------------------------------------------------------------------------------



 



Amount” or as set forth in the applicable Assignment and Acceptance Agreement,
as the same may be reduced from time to time pursuant to Section 2.13. or
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 12.6.
     “Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.
     “Compliance Certificate” has the meaning given that term in Section 8.3.
     “Construction Budget” means the fully budgeted costs associated with the
acquisition and construction of real property (including, but not limited to,
the cost of acquiring such real property) as reasonably determined by the
Borrower in good faith.
     “Continue”, “Continuation” and “Continued” each refers to the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
     “Convert”, “Conversion” and “Converted” each refers to the conversion of a
Loan of one Type into a Loan of another Type pursuant to Section 2.9.
     “Credit Event” means any of the following: (a) the making (or deemed
making) of any Loan, (b) the Conversion of a Loan, (c) the Continuation of a
LIBOR Loan and (d) the issuance of a Letter of Credit.
     “Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term indebtedness of a Person.
     “Default” means any of the events specified in Section 10.1., whether or
not there has been satisfied any requirement for the giving of notice, the lapse
of time, or both.
     “Defaulting Lender” means any Lender, as determined by the Administrative
Agent in good faith, that (a) has failed to fund (or has failed, within 3
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund) any
portion of a Loan, participations in Letter of Credit Liabilities under
Section 2.3.(j) or participations in Swingline Loans under Section 2.2.(e), in
each case required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless such
amount is the subject of a good faith dispute, (c) has notified the Borrower,
the Administrative Agent or any other Lender in writing that, or has made a
public statement to the effect that, it does not intend to comply with any of
its funding obligations under this Agreement, or (d) has become or is
(i) insolvent or (ii) the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
     “Defaulting Lender Excess” means, with respect to any Defaulting Lender,
the excess, if any, of such Defaulting Lender’s Commitment Percentage of the
aggregate outstanding principal amount of Revolving Loans of all Lenders
(calculated as if all Defaulting Lenders other than such Defaulting Lender

- 4 -



--------------------------------------------------------------------------------



 



had funded all of their respective Revolving Loans) over the aggregate
outstanding principal amount of all Revolving Loans of such Defaulting Lender.
     “Derivatives Contract” means any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
     “Derivatives Termination Value” means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Administrative Agent or any Lender).
     “Dollars” or “$” means the lawful currency of the United States of America.
     “EBITDA” means, with respect to a Person for any period (without
duplication): (a) net income (loss) (prior to Preferred Dividends and minority
interests) of such Person for such period determined on a consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization expense and other non-cash charges; (ii) Interest Expense (without
giving effect to clause (c) of the definition thereof); (iii) income tax expense
or benefit; (iv) asset impairment and restructuring charges; (v) gains and
losses from the extinguishment of debt and interest rate hedges, and
(vi) extraordinary or non-recurring gains and losses, including without
limitation, gains and losses from the sale of Properties; plus (b) such Person’s
pro rata share of EBITDA of its Unconsolidated Affiliates. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to Statement of the
Financial Accounting Standards No. 141 and include any principal component of
payments received under Finance Leases.
     “Effective Date” means the later of (a) the Agreement Date and (b) the date
on which all of the conditions precedent set forth in Section 5.1. shall have
been fulfilled or waived in writing by the Requisite Lenders.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and (ii) unless a Default or Event of
Default exists, the Borrower (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

- 5 -



--------------------------------------------------------------------------------



 



     “Eligible Mortgage Note Receivable” means a promissory note which satisfies
all of the following requirements: (a) such promissory note is owned solely by
the Borrower or a Guarantor; (b) such promissory note is secured by a first
priority Mortgage; (c) neither such promissory note, nor any interest of the
Borrower or such Guarantor therein, is subject to (i) any Lien other than
Permitted Liens of the types described in clauses (a) through (c) of the
definition thereof or (ii) any Negative Pledge; (d) the real property subject to
such Mortgage is not subject to any other Lien other than Permitted Liens of the
types described in clauses (a) through (c) of the definition thereof; (e) the
real property subject to such Mortgage is free of all structural defects,
environmental conditions or other adverse matters except for defects, conditions
or matters individually or collectively which are not material to the profitable
operation of such real property; (f) such real property is occupied and is in
operation (or will be in operation after the completion of construction (which
is otherwise permitted hereunder) with respect to such real property); (g) any
required principal, interest or other payment due under such promissory note is
not more than 60 days past due; and (h) there exists no default or event of
default under such promissory note.
     “Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
     “Equity Interest” means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
     “Equity Issuance” means any issuance or sale by a Person of any Equity
Interest in such Person and shall in any event include the issuance of any
Equity Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.
     “ERISA Event” means, with respect to the ERISA Group, (a) any “reportable
event” as defined in Section 4043 of ERISA with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of the
ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (d) the incurrence by any member
of the ERISA

- 6 -



--------------------------------------------------------------------------------



 



Group of any liability under Title IV of ERISA with respect to the termination
of any Plan or Multiemployer Plan; (e) the institution of proceedings to
terminate a Plan or Multiemployer Plan by the PBGC; (f) the failure by any
member of the ERISA Group to make when due required contributions to a
Multiemployer Plan or Plan unless such failure is cured within 30 days or the
filing pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard; (g) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the receipt by any member
of the ERISA Group of any notice or the receipt by any Multiemployer Plan from
any member of the ERISA Group of any notice, concerning the imposition of a
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA), in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 304 of ERISA); (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any member of the ERISA Group or the imposition of an Lien in favor
of the PBGC under Title IV of ERISA; or (j) a determination that a Plan is, or
is reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA).
     “ERISA Group” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.
     “Event of Default” means any of the events specified in Section 10.1.,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.
     “Excluded Asset” means either a lease by the Borrower or any Guarantor, as
lessor, of a real property asset, or a promissory note held by the Borrower or
any Guarantor which is secured by a Mortgage on real property, in either case
where (a) any required base rental payment, or principal or interest payment, as
the case may be, is more than 60 days past due or (b) in the case of a lease
wherein the tenant is the subject of a Bankruptcy Proceeding, such lease has
been rejected in bankruptcy; provided that assets with respect to real property
subject to a lease rejected in bankruptcy shall cease to be considered Excluded
Assets once such real property has been re-leased to a third-party which is not
otherwise subject to clause (a) or (b) above.
     “Excluded Subsidiary” means any Subsidiary (a) either (i) holding title to
assets which are or are to become collateral for any Secured Indebtedness of
such Subsidiary which is prohibited from Guarantying the Indebtedness of any
other Person pursuant to (x) any document, instrument or agreement evidencing
such Secured Indebtedness or (y) a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness or
(ii) that is not a Wholly Owned Subsidiary and cannot become a party to the
Guaranty without violating terms of its articles of incorporation, operating
agreement, partnership agreement, declaration of trust, shareholders agreement,
member agreement or other similar organizational document, which terms expressly
prohibit such Subsidiary from providing Guarantees of Indebtedness of any other
Person and (b) for which none of the Borrower, any Subsidiary (other than
another Excluded Subsidiary) or any other Loan Party has Guaranteed any of the
Indebtedness of such Subsidiary (except for guarantees of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to non-recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)) or has any direct obligation
to maintain or preserve such Subsidiary’s financial condition or to cause such
Subsidiary to achieve any

- 7 -



--------------------------------------------------------------------------------



 



specified levels of operating results. A Subsidiary shall remain an Excluded
Subsidiary for so long as (A) the above requirements are satisfied and (B) such
Subsidiary does not Guarantee any Indebtedness of any Person (other than another
Excluded Subsidiary).
     “Existing Credit Agreement” means the Eighth Amended and Restated Credit
Agreement, dated as of December 13, 2005, by and among the Borrower, the
financial institutions party thereto and their assignees, Wachovia Bank,
National Association, as Administrative Agent, and the other parties thereto.
     “Existing Letters of Credit” means each of the letters of credit issued by
Wachovia Bank, National Association under the Existing Credit Agreement and
described on Schedule 1.1(A).
     “Extension Notification Date” has the meaning given that term in
Section 2.11.
     “Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

      Level   Facility Fee      
1
  0.35%
2
  0.40%
3
  0.45%
4
  0.50%
5
  0.60%

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Facility Fee.
     “Fair Market Value” means, with respect to (a) a security listed on a
national securities exchange or the NASDAQ National Market, the price of such
security as reported on such exchange by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
     “Fee Letter” means that certain fee letter dated as of September 17, 2009,
by and among the Borrower, the Administrative Agent and the other parties
thereto.
     “Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.
     “Finance Lease” means a lease of a real property asset which would be
categorized as a capital lease under GAAP.

- 8 -



--------------------------------------------------------------------------------



 



     “Fitch” means Fitch, Inc. and its successors.
     “Fixed Charges” means, for any period, the sum of (a) Interest Expense for
such period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full, and (c) all Preferred Dividends paid during such period. The Borrower’s
pro rata share of the Fixed Charges of Unconsolidated Affiliates of the Borrower
shall be included in determinations of Fixed Charges.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
     “Gross Lease Revenues” means, for a given period, the aggregate gross
revenue and tenant reimbursements of the Borrower and its Subsidiaries from
leases of real property assets, (a) excluding with respect to such leases that
are not Finance Leases, straight line rent adjustments (reported in the
consolidated financial statements of the Borrower and its Subsidiaries for
purposes of GAAP) in respect of such leases for such period, and (b) including
the principal component of all payments actually received in respect of Finance
Leases during such period. The Borrower’s pro rata share of the aggregate gross
revenue from leases of real property assets of any Unconsolidated Affiliate of
the Borrower shall be included.
     “Guarantor” means, individually and collectively, as the context shall
require: (i) all Material Subsidiaries (other than Excluded Subsidiaries), and
(ii) any Subsidiary that elects to become a Guarantor.
     “Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying

- 9 -



--------------------------------------------------------------------------------



 



of funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the Guaranty to which the Guarantors are
parties substantially in the form of Exhibit B.
     “Hazardous Materials” means all or any of the following: (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable Environmental Laws as “hazardous substances”, “hazardous materials”,
“hazardous wastes”, “toxic substances” or any other formulation intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
“TCLP” toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; (e) toxic mold; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.
     “Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(e) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (f) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (g) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities and other similar exceptions to non-recourse
liability (but not exceptions relating to bankruptcy, insolvency, receivership
or other similar events)); (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person.
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s pro rata share of the ownership of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s pro rata portion of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person). All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower.

- 10 -



--------------------------------------------------------------------------------



 



     “Intellectual Property” has the meaning given that term in Section 6.1.(s).
     “Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower’s pro rata share of Interest Expense of Unconsolidated
Affiliates for such period less (c) non-cash interest expense from convertible
debt pursuant to Financial Accounting Standards Board Staff Position No. APB
14-1.
     “Interest Period” means with respect to any LIBOR Loan, each period
commencing on the date such LIBOR Loan is made, or in the case of the
Continuation of a LIBOR Loan the last day of the immediately preceding Interest
Period for such Loan, and ending one week thereafter (if available from all of
the Lenders) or on the numerically corresponding day in the first, third or
sixth calendar month thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period (other than an Interest Period having a
duration of one week) that commences on the last Business Day of a calendar
month (or on a day of a month for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month. Notwithstanding the foregoing:
(i) if any Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date; and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.
     “Investment” means, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “Issuing Bank” means Wells Fargo or any other Lender, each in its capacity
as an issuer of Letters of Credit pursuant to Section 2.3.
     “Joint Arranger” has the meaning given that term in the introductory
paragraph hereof and shall include successors and permitted assigns.
     “L/C Commitment Amount” equals $30,000,000.
     “Lender” means each financial institution from time to time party hereto as
a “Lender”, together with its respective successors and permitted assigns, and,
as the context requires, includes the Swingline Lender; provided, however, that
the term “Lender” shall not include any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.

- 11 -



--------------------------------------------------------------------------------



 



     “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified in such Lender’s Administrative Questionnaire or
in the applicable Assignment and Assumption Agreement, or such other office of
such Lender as such Lender may notify the Administrative Agent in writing from
time to time.
     “Letter of Credit” has the meaning given that term in Section 2.3.(a).
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
     “Letter of Credit Liabilities” means, without duplication, at any time and
in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Lender then acting as Issuing Bank) shall be
deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 2.3. in the related Letter of Credit, and
the Lender then acting as the Issuing Bank shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Lenders (other
than the Lender then acting as the Issuing Bank) of their participation
interests under such Section.
     “Level” has the meaning given that term in the definition of the term
“Applicable Margin.”
     “LIBOR” means, for the Interest Period for any LIBOR Loan, the greater of
(a) the rate of interest, rounded up to the nearest whole multiple of
one-hundredth of one percent (.01%), obtained by dividing (i) the rate of
interest referred to as the BBA (British Bankers’ Association) LIBOR rate as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rate for deposits in U.S. Dollars at
approximately 9:00 a.m. Pacific time, 2 Business Days prior to the date of
commencement of such Interest Period for purposes of calculating effective rates
of interest for loans or obligations making reference thereto, for an amount
approximately equal to the applicable LIBOR Loan and for a period of time
approximately equal to such Interest Period by (ii) a percentage equal to 1
minus the stated maximum rate (stated as a decimal) of all reserves, if any,
required to be maintained with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or against any other category
of liabilities which includes deposits by reference to which the interest rate
on LIBOR Loans is determined or any applicable category of extensions of credit
or other assets which includes loans by an office of any Lender outside of the
United States of America) and (b) the LIBOR Floor. Any change in such maximum
rate shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.
     “LIBOR Floor” means 1.00%.
     “LIBOR Loan” means a Revolving Loan bearing interest at a rate based on
LIBOR.
     “LIBOR Market Index Rate” means, for any day, LIBOR as of that day that
would be applicable for a LIBOR Loan having a one month Interest Period
determined at approximately 9:00 a.m. Pacific time for such day (or if such day
is not a Business Day, the immediately preceding Business Day).

- 12 -



--------------------------------------------------------------------------------



 



The LIBOR Market Index Rate shall be determined on a daily basis and in no event
shall be less than the LIBOR Floor.
     “Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent in any jurisdiction; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.
     “Loan” means a Revolving Loan or a Swingline Loan.
     “Loan Document” means this Agreement, each Note, each Letter of Credit
Document, the Guaranty and each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement (other than the Fee Letter and any Specified
Derivatives Contract).
     “Loan Party” means each of the Borrower, any Guarantor and each other
Person who guarantees all or a portion of the Obligations and/or who pledges any
collateral security to secure all or a portion of the Obligations.
Schedule 1.1.(B) sets forth the Loan Parties in addition to the Borrower as of
the Agreement Date.
     “Mandatorily Redeemable Stock” means, with respect to any Person, any
Equity Interest of such Person which by the terms of such Equity Interest (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.
     “Material Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, condition (financial or otherwise), results of
operations or business prospects of the Borrower and its Subsidiaries taken as a
whole, (b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders, the Issuing Bank and the Administrative Agent under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.
     “Material Debt” has the meaning given that term in Section 10.1.(e)(i).
     “Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $1,000,000.

- 13 -



--------------------------------------------------------------------------------



 



     “Material Subsidiary” means any Subsidiary to which $15,000,000 or more of
Real Property Value is attributable on an individual basis.
     “Mezzanine Investment” means (a) a promissory note secured by a second
Mortgage of which the Borrower, a Guarantor or one of their respective
Subsidiaries is the holder and retains the rights of collection of all payments
thereunder or (b) a promissory note of which the Borrower, a Guarantor or one of
their respective Subsidiaries is the holder and retains the rights of collection
of all payments thereunder which promissory note is secured by a pledge of
Equity Interests in a Person that owns a parcel (or group of related parcels) of
real property subject to a Mortgage.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
     “Mortgage Receivable” means a promissory note secured by a first Mortgage
of which the Borrower, a Guarantor or one of their respective Subsidiaries is
the holder and retains the rights of collection of all payments thereunder.
     “Multiemployer Plan” means at any time a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.
     “Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge for
purposes of this Agreement.
     “Net Operating Income” or “NOI” means, for any Property and for a given
period, the sum of the following (without duplication and determined on a
consistent basis with prior periods): (a) Gross Lease Revenues and other
revenues received in the ordinary course from such Property (including proceeds
of rent loss insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest but including an
appropriate accrual for taxes and insurance) related to the ownership, operation
or maintenance of such Property, including but not limited to taxes, assessments
and the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Borrower
or any Subsidiary and any property management fees) minus (c) the greater of
(i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of one percent (1.0%) of the gross revenues
for such Property for such period.
     “Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being

- 14 -



--------------------------------------------------------------------------------



 



converted or exchanged in connection with such Equity Issuance) received by such
Person in respect of such Equity Issuance net of investment banking fees, legal
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred by such Person in connection with
such Equity Issuance.
     “Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar customary exceptions to nonrecourse liability
(but not exceptions relating to bankruptcy, insolvency, receivership or other
similar events)) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness.
     “Note” means a Revolving Note or a Swingline Note.
     “Notice of Borrowing” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.
     “Notice of Continuation” means a notice substantially in the form of
Exhibit D (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
     “Notice of Conversion” means a notice substantially in the form of
Exhibit E (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Conversion of a Loan from one Type to another Type.
     “Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.2.(b) evidencing the Borrower’s request
for a Swingline Loan.
     “Obligations” means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower or any of the other Loan Parties owing to the Administrative Agent,
the Issuing Bank or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.
     “OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor Governmental Authority.
     “Participant” has the meaning given that term in Section 12.6.(b).
     “PBGC” means the Pension Benefit Guaranty Corporation and any successor
agency.

- 15 -



--------------------------------------------------------------------------------



 



     “Permitted Liens” means, as to any Person, (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under the applicable provisions of Section 7.5.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens, if any, in favor of the Administrative Agent for its
benefit and the benefit of the Lenders; (f) Liens in favor of the Borrower or a
Guarantor securing obligations owing by a Subsidiary to the Borrower or a
Guarantor; and (g) Liens in existence as of the Agreement Date and disclosed on
Part II of Schedule 6.1.(f).
     “Person” means any natural person, corporation, limited partnership,
general partnership, joint stock company, limited liability company, limited
liability partnership, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a
legal entity, or any other nongovernmental entity, or any Governmental
Authority.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
     “Post-Default Rate” means, in respect of any principal of any Loan or any
other Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin plus four percent (4.0%).
     “Potential Defaulting Lender” means any Lender, as reasonably determined by
the Administrative Agent or the Swingline Lender, as applicable, that: (a) has
failed to comply with, or has made a public statement to the effect that it does
not intend to comply with, its funding obligations under one or more syndicated
credit facilities or other agreements in which it commits or is obligated to
extend credit (other than this Agreement); (b) has a parent corporation or other
Affiliate that is subject to any condition or event described in the immediately
preceding clause (a); or (c) has, or whose parent corporation has, a Credit
Rating of less than BBB-/Baa3 (or equivalent) from either S&P or Moody’s. As
used in this definition, the term “parent corporation” means, with respect to a
Lender, any Person Controlling such Lender, including without limitation, the
bank holding company (as defined in Regulation Y of the Board of Governors of
the Federal Reserve System), if any, of such Lender.
     “Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

- 16 -



--------------------------------------------------------------------------------



 



     “Preferred Equity Interests” means, with respect to any Person, Equity
Interests in such Person which are entitled to preference or priority over any
other Equity Interest in, such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
     “Principal Office” means the office of the Administrative Agent located at
733 Marquette Avenue, Minneapolis, Minnesota 55402, or such other office of the
Administrative Agent as the Administrative Agent may designate from time to
time.
     “Property” means any parcel of real property (together with all
improvements thereon) owned or leased (in whole or in part) or operated by the
Borrower, any Subsidiary or any Unconsolidated Affiliate of the Borrower and
which is located in a state of the United States of America, the District of
Columbia, Puerto Rico or Canada.
     “Qualified Plan” shall mean a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
     “Rating Agency” means S&P, Moody’s or Fitch.
     “Real Property Value” means the annualized Net Operating Income as of the
last day of the fiscal quarter of the Borrower most recently ended of all
Properties in place at the end of such fiscal quarter divided by the applicable
Capitalization Rate.
     “Register” has the meaning given that term in Section 12.6.(d).
     “Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.
     “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Issuing Bank for any
drawing honored by the Issuing Bank under a Letter of Credit.
     “REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
     “Requisite Lenders” means, as of any date, Lenders having at least 66-2/3%
of the aggregate amount of the Commitments, or, if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66 2/3% of the aggregate
principal amount of the outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two
Lenders unless only two Lenders are party to this Agreement and one of such
Lenders is a Defaulting Lender. For purposes of this definition, a Lender (other
than the Swingline Lender) shall be deemed to hold a Swingline Loan or a Letter
of Credit Liability to the extent such Lender has acquired

- 17 -



--------------------------------------------------------------------------------



 



a participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.
     “Restricted Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any Subsidiary now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Borrower or any
Subsidiary now or hereafter outstanding.
     “Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).
     “Revolving Note” has the meaning given that term in Section 2.10.(a).
     “Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
     “Sanctioned Person” means a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time.
     “Secured Indebtedness” means, with respect to any Person, as of any given
date, the aggregate principal amount of all Indebtedness of such Person
outstanding at such date that is secured in any manner by any Lien on any
property and in the case of the Borrower, shall include (without duplication)
the Borrower’s pro rata share of the Secured Indebtedness of its Unconsolidated
Affiliates.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.
     “Securitization Investment” means an investment in residual interests in
securitized pools of promissory notes, mortgage loans, chattel paper, leases or
similar financial assets owned by the Borrower, its Subsidiaries, or any other
Loan Party as of June 30, 2009.
     “Solvent” means, when used with respect to any Person, that (a) the fair
value and the fair salable value of its assets (excluding any Indebtedness due
from any affiliate of such Person) are each in excess of the fair valuation of
its total liabilities (including all contingent liabilities computed at the
amount which, in light of all the fact and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
     “Specified Derivatives Contract” means any Derivatives Contract that is
made or entered into at any time, or in effect at any time now or hereafter,
whether as a result of an assignment or transfer or otherwise, between the
Borrower or any Subsidiary of the Borrower and an Specified Derivatives
Provider.
     “Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract,

- 18 -



--------------------------------------------------------------------------------



 



whether direct or indirect, absolute or contingent, due or not due, liquidated
or unliquidated, and whether or not evidenced by any written confirmation.
     “Specified Derivatives Provider” means any Lender, or any Affiliate of a
Lender that is a party to a Derivatives Contract at the time the Derivatives
Contract is entered into.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc. and its successors
     “Stated Amount” means the amount available to be drawn by a beneficiary
under a Letter of Credit from time to time, as such amount may be increased or
reduced from time to time in accordance with the terms of such Letter of Credit.
     “Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
     “Swingline Commitment” means the Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$20,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.
     “Swingline Lender” means Wells Fargo Bank, National Association, together
with its respective successors and assigns.
     “Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.
     “Swingline Note” has the meaning given that term in Section 2.10.(a).
     “Swingline Termination Date” means the date which is 7 Business Days prior
to the Termination Date.
     “Tangible Net Worth” means, as of a given date, (a) the stockholders’
equity of the Borrower and its Subsidiaries determined on a consolidated basis,
plus (b) accumulated depreciation and amortization to the extent reflected in
the determination of stockholders’ equity of the Borrower and its Subsidiaries,
plus (c) the accumulated principal component of all payments made to the
Borrower and its Subsidiaries in respect of Finance Leases to the extent
reflected in the determination of stockholders’ equity of the Borrower and its
Subsidiaries minus (d) the following (to the extent reflected in determining
stockholders’ equity of the Borrower and its Subsidiaries): (i) the amount of
any write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (ii) all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as intangible assets under
GAAP, all determined on a consolidated basis.
     “Taxes” has the meaning given that term in Section 3.11.

- 19 -



--------------------------------------------------------------------------------



 



     “Termination Date” means November 2, 2012, or such later date to which the
Termination Date may be extended pursuant to Section 2.11.
     “Titled Agents” means each of the Joint Arrangers, the Syndication Agent
and each of the Documentation Agents and their respective successors and
permitted assigns.
     “Total Asset Value” means (without duplication): (a) Real Property Value
plus (b) 50.0% of the undepreciated cost of Properties that are developed but
that are unleased and vacant plus (c) the book value of construction and
undeveloped land plus (d) unrestricted cash and cash equivalents plus (e) book
value of Mortgage Receivables plus (f) book value of notes and accounts
receivables. Borrower’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets.
     “Total Liabilities” means, all GAAP liabilities including recourse and
non-recourse mortgage Indebtedness, letters of credit, purchase obligations,
repurchase obligations, forward commitments (including, but not limited to,
forward equity commitments and commitments to purchase properties), unsecured
Indebtedness, accounts payable, accrued expenses, Capitalized Lease Obligations
(including ground leases to the extent required under GAAP to be reported as a
liability), Guarantees of Indebtedness, subordinated debt, and unfunded
obligations. Total Liabilities will include (without redundancy): (a) 100% of
the recourse liability of the Borrower and its Subsidiaries under (i) Guarantees
of Indebtedness or (ii) loans where the Borrower or a Subsidiary is liable for
Indebtedness as a general partner or otherwise and (b) the pro rata share of the
Borrower or any of its Subsidiaries of Nonrecourse Indebtedness in
Unconsolidated Affiliates or Indebtedness that is not recourse to the Borrower
and its other Subsidiaries. The calculation of Total Liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under Financial Accounting Standards Board ASC 825-10-25 (formerly
known as Statement of Financial Accounting Standards No. 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other Financial
Accounting Standards Board standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities that is
included in the calculation of Total Liabilities shall be the historical cost
basis.
     “Transfer Authorizer Designation Form” means a form substantially in the
form of Exhibit G to be delivered to the Administrative Agent pursuant to
Section 5.1.(xv), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.
     “Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Base Rate Loan.
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.
     “Unencumbered Asset Value” means the sum (without duplication) of (a) the
Real Property Value attributable to Unencumbered Assets which are not Excluded
Assets; plus (b) aggregate book value of all Eligible Mortgage Notes Receivable;
plus (c) all of the Borrower’s and Guarantors’ cash and cash equivalents
(excluding tenant deposits and other cash and cash equivalents the disposition
of which is restricted in any way); provided, however, that if the aggregate
value of such cash and cash equivalents would exceed 2.0% of Unencumbered Asset
Value, the value of such cash and cash equivalents in excess of 2.0% of
Unencumbered Asset Value shall be excluded in the determination of Unencumbered
Asset Value hereunder; plus (d) 50.0% of the book value of all Unencumbered
Assets which are vacant but

- 20 -



--------------------------------------------------------------------------------



 



which have not been vacant for more than 12 months; all as determined in
accordance with GAAP. If the aggregate value of the items described in the
preceding clauses (b), (c) and (d) above exceeds 10.0% of Unencumbered Asset
Value, the value in excess of 10.0% of Unencumbered Asset Value shall be
excluded in the determination of Unencumbered Asset Value.
     “Unencumbered Assets” means, collectively, each Property of the Borrower or
any Guarantor that meets the following criteria: (a) such Property is fully
developed as a retail property; (b) the Property is domestic and owned entirely
by the Borrower and/or a Guarantor; (c) neither such Property, nor any interest
of the Borrower or any Subsidiary therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (d) and clause
(f) of the definition thereof) or a Negative Pledge; (d) if such Property is
owned by a Guarantor (i) none of the Borrower’s direct or indirect ownership
interest in such Guarantor is subject to any Lien (other than Permitted Liens
described in clauses (a) through (c) of the definition thereof) or to a Negative
Pledge; and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person: (x) to sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for Indebtedness of the
Borrower or such Guarantor, as applicable; and (e) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.
     “Unencumbered NOI” means the NOI attributable to Unencumbered Assets.
     “Unfunded Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
     “Unimproved Land” means raw land on which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is scheduled in the following 12 months.
     “Unsecured Indebtedness” means Indebtedness that is not Secured
Indebtedness; provided, however, that any Indebtedness that is secured by a
pledge of only Equity Interests shall be deemed to be Unsecured Indebtedness.
     “Unsecured Interest Expense” means, for a given period, all Interest
Expense of the Borrower and its Subsidiaries attributable to Unsecured
Indebtedness of the Borrower and its Subsidiaries for such period.
     “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors and assigns.
     “Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of
which all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
     “Withdrawal Liability” shall mean any liability as a result of a complete
or partial withdrawal from a Multiemployer Plan as such terms are defined in
Part I of Subtitle E of Title IV of ERISA.

- 21 -



--------------------------------------------------------------------------------



 



Section 1.2. General; References to Pacific Time.
     Unless otherwise indicated, all accounting terms, ratios and measurements
shall be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date and consistently applied; provided that, if at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Pacific time.
Article II. Credit Facility
Section 2.1. Revolving Loans.
     (a) Making of Revolving Loans. Subject to the terms and conditions set
forth in this Agreement, including without limitation, Section 2.15. below,
during the period from the Effective Date to but excluding the Termination Date,
each Lender severally and not jointly agrees to make Revolving Loans to the
Borrower, in an aggregate principal amount at any one time outstanding up to,
but not exceeding, the amount of such Lender’s Commitment. Subject to the terms
and conditions of this Agreement, during the period from the Effective Date to
but excluding the Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.
     (b) Requests for Revolving Loans. Not later than 9:00 a.m. at least 1
Business Day prior to a borrowing of Base Rate Loans and not later than 9:00
a.m. at least 3 Business Days prior to a borrowing of LIBOR Loans, the Borrower
shall deliver to the Administrative Agent a Notice of Borrowing. Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the use of the proceeds of such Revolving Loans, the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans. Each Notice of Borrowing
shall be irrevocable once given and binding on the Borrower. Prior to delivering
a Notice of Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or

- 22 -



--------------------------------------------------------------------------------



 



a LIBOR Loan) request that the Administrative Agent provide the Borrower with
the most recent LIBOR available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.
     (c) Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Lender of the proposed borrowing. Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 9:00 a.m. on the date of such proposed Revolving
Loans. Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower at the Principal
Office, not later than 12:00 noon on the date of the requested borrowing of
Revolving Loans, the proceeds of such amounts received by the Administrative
Agent. No Lender shall be responsible for the failure of any other Lender to
make a Loan or to perform any other obligation to be made or performed by such
other Lender hereunder, and the failure of any Lender to make a Loan or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make any Loan or to perform any
other obligation to be made or performed by such other Lender.
     (d) Assumptions Regarding Funding by Lenders. With respect to Revolving
Loans to be made after the Effective Date, unless the Administrative Agent shall
have been notified by any Lender prior to the specified date of the borrowing
that such Lender does not intend to make available to the Administrative Agent
the Revolving Loan to be made by such Lender on such date, the Administrative
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender. In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
such Revolving Loan under Section 2.4.(a). If the Borrower and such Lender shall
pay the amount of such interest to the Administrative Agent for the same or
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.
Section 2.2. Swingline Loans.
     (a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., during the period from the Effective Date to
but excluding the Swingline Termination Date, the Swingline Lender agrees to
make Swingline Loans to the Borrower in an aggregate principal amount at any one
time outstanding up to, but not exceeding the Swingline Commitment. If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.

- 23 -



--------------------------------------------------------------------------------



 



The borrowing of a Swingline Loan shall not constitute usage of any Lender’s
Commitment for purposes of calculation of the fee payable under Section 3.6.(b).
     (b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 9:00 a.m. on the proposed date of such borrowing. Any telephonic
notice shall include all information to be specified in a written Notice of
Swingline Borrowing and shall be promptly confirmed in writing by the Borrower
pursuant to a Notice of Swingline Borrowing sent to the Swingline Lender by
telecopy on the same day of the giving of such telephonic notice. On the date of
the requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Article V. for such borrowing, the Swingline Lender will
make the proceeds of such Swingline Loan available to the Borrower in Dollars,
in immediately available funds, at the account specified by the Borrower in the
Notice of Swingline Borrowing not later than 11:00 a.m. on such date.
     (c) Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin (or
at such other rate or rates as the Borrower and the Swingline Lender may agree
from time to time in writing). Interest payable on Swingline Loans is solely for
the account of the Swingline Lender (except to the extent a Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.4. with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).
     (d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples of $50,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior written notice thereof no later
than 10:00 a.m. on the date of such prepayment. The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.
     (e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to repay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Termination Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf for such purpose),
request a borrowing of Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan. The amount limitations contained
in Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection. The Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Base Rate Loans not later than
9:00 a.m. at least one Business Day prior to the proposed date of such
borrowing, and the Administrative Agent shall give prompt notice of such
borrowing to the Lenders. Not later than 9:00 a.m. on such date, each Lender
will make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Base Rate Loan to be made by such Lender, and, to the extent of such Base
Rate Loan, such Lender’s participation in the Swingline Loan so repaid shall be
deemed to be

- 24 -



--------------------------------------------------------------------------------



 



funded by such Base Rate Loan. The Administrative Agent shall pay the proceeds
of such Base Rate Loans to the Swingline Lender, which shall apply such proceeds
to repay such Swingline Loan. At the time each Swingline Loan is made, each
Lender shall automatically (and without any further notice or action) be deemed
to have purchased from the Swingline Lender, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Commitment
Percentage in such Swingline Loan. If the Lenders are prohibited from making
Loans required to be made under this subsection for any reason whatsoever,
including without limitation, the occurrence of any of the Defaults or Events of
Default described in Sections 10.1.(f) or 10.1.(g), upon notice from the
Administrative Agent or the Swingline Lender, each Lender severally agrees to
pay to the Administrative Agent for the account of the Swingline Lender in
respect of such participation the amount of such Lender’s Commitment Percentage
of each outstanding Swingline Loan in Dollars and in immediately available
funds. If such amount is not in fact made available to the Administrative Agent
by any Lender, the Swingline Lender shall be entitled to recover such amount on
demand from such Lender, together with accrued interest thereon for each day
from the date of demand thereof, at the Federal Funds Rate. If such Lender does
not pay such amount forthwith upon demand therefor by the Administrative Agent
or the Swingline Lender, and until such time as such Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation therein). Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Loans, and any other amounts due such Lender hereunder, to the Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise). A
Lender’s obligation to make payments in respect of a participation in a
Swingline Loan shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Administrative Agent, the
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 10.1. (f) or
10.1.(g), or the termination of any Lender’s Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
     (f) Defaulting Lenders. Upon demand by the Swingline Lender at any time
while a Lender is a Defaulting Lender or a Potential Defaulting Lender, the
Borrower shall deliver to the Administrative Agent for the benefit of the
Swingline Lender within one Business Day of such demand, cash collateral or
other credit support satisfactory to the Swingline Lender in its sole discretion
in an amount equal to such Defaulting Lender’s or Potential Defaulting Lender’s
Commitment Percentage of the aggregate principal amount of the Swingline Loans
then outstanding.
Section 2.3. Letters of Credit.
(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower (or the Borrower and
any other Loan Party) during the period from and including the Effective Date
to, but excluding, the date 30 days prior to the Termination Date, one or more
standby letters of credit (each a “Letter of Credit”) up to a maximum aggregate
Stated Amount at any one time outstanding not to exceed the L/C Commitment
Amount. The parties hereto agree that the Existing Letters of Credit shall be
deemed to be Letters of Credit hereunder.

- 25 -



--------------------------------------------------------------------------------



 



     (b) Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the Termination Date, or (ii) any Letter of
Credit have an initial duration in excess of one year; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the
Issuing Bank but in no event shall any such provision permit the extension of
the expiration date of such Letter of Credit beyond the Termination Date.
     (c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) at least 5 Business Days prior to the requested
date of issuance of a Letter of Credit, such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit the
proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration date.
The Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit, and other forms as requested from time
to time by the Issuing Bank. Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such
application and agreements referred to in the preceding sentence, subject to the
other terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V., the Issuing Bank shall
issue the requested Letter of Credit on the requested date of issuance for the
benefit of the stipulated beneficiary but in no event prior to the date 5
Business Days following the date after which the Issuing Bank has received all
of the items required to be delivered to it under this subsection. Upon the
written request of the Borrower, the Issuing Bank shall deliver to the Borrower
a copy of (i) any Letter of Credit proposed to be issued hereunder prior to the
issuance thereof and (ii) each issued Letter of Credit within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.
     (d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit on or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind (other than notice as provided in this
subsection). Upon receipt by the Issuing Bank of any payment in respect of any
Reimbursement Obligation, the Issuing Bank shall promptly pay to each Lender
that has acquired a participation therein under the second sentence of
Section 2.3.(i) such Lender’s Commitment Percentage of such payment.
     (e) Manner of Reimbursement. Upon its receipt of a notice referred to in
the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower has failed to
reimburse the Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, after which the Issuing Bank has notified the
Administrative Agent, then (i) if the applicable

- 26 -



--------------------------------------------------------------------------------



 



conditions contained in Article V. would permit the making of Revolving Loans,
the Borrower shall be deemed to have requested a borrowing of Revolving Loans
(which shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Administrative Agent shall give each Lender prompt notice of
the amount of the Revolving Loan to be made available to the Administrative
Agent not later than 1:00 p.m., and (ii) if such conditions would not permit the
making of Revolving Loans, the provisions of subsection (j) of this Section
shall apply. The minimum amount limitations of Section 3.5.(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.
     (f) Effect of Letters of Credit on Commitments. Upon the issuance by the
Issuing Bank of any Letter of Credit and until such Letter of Credit shall have
expired or been cancelled, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.
     (g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of the Letters of Credit shall not be affected
in any manner by (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s,
Administrative Agent’s or any Lender’s rights or powers hereunder. Any action
taken or omitted to be taken by the Issuing Bank under or in connection with any
Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement or any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions

- 27 -



--------------------------------------------------------------------------------



 



contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower, the
Issuing Bank, the Administrative Agent, any Lender or any other Person; (E) any
demand, statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein or made in connection therewith being untrue or inaccurate in
any respect whatsoever; (F) any non-application or misapplication by the
beneficiary of a Letter of Credit or of the proceeds of any drawing under such
Letter of Credit; (G) payment by the Issuing Bank under the Letter of Credit
against presentation of a draft or certificate which does not strictly comply
with the terms of the Letter of Credit; and (H) any other act, omission to act,
delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.
     (h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 12.7.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the Fees, if
any, payable under the last sentence of Section 3.6.(c).
     (i) Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Issuing Bank of any Letter of Credit each Lender shall be deemed
to have absolutely, irrevocably and unconditionally purchased and received from
the Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit. In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, Administrative Agent
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the second and the last sentences of
Section 3.6.(c)).
     (j) Payment Obligation of Lenders. Each Lender severally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing. Each Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the Issuing Bank, shall be absolute, irrevocable and unconditional
and shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(f) or (g) or (iv) the

- 28 -



--------------------------------------------------------------------------------



 



termination of the Commitments. Each such payment to the Administrative Agent
for the account of the Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.
     (k) Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the Issuing Bank shall deliver to each Lender and the
Borrower a notice describing the aggregate amount of all Letters of Credit
outstanding at such time. Upon the request of any Lender from time to time, the
Issuing Bank shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding. Other than as set
forth in this subsection, the Issuing Bank shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of the Issuing Bank to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
Section 2.3.(j).
     (l) Existing Letters of Credit. With respect to each of the Existing
Letters of Credit and any extensions of such Existing Letters of Credit made in
accordance with the terms and conditions hereunder, Wachovia Bank, National
Association (together with its successors) shall be deemed to be an Issuing Bank
hereunder and shall have all of the rights and obligations under and in respect
of this Agreement and the other Loan Documents, and shall be entitled to all of
the same benefits (including, without limitation, the rights, obligations and
benefits set forth in this Section 2.3. and in Sections 12.2. and 12.10.) as are
afforded to an Issuing Bank hereunder and thereunder in its capacity as an
Issuing Bank (and not as a Lender).
     (m) Defaulting Lenders. Upon demand by the Administrative Agent at any time
while a Lender is a Defaulting Lender or a Potential Defaulting Lender, the
Borrower shall deliver to the Administrative Agent, for the benefit of the
Issuing Bank, within one Business Day of such demand, cash collateral or other
credit support satisfactory to the Issuing Bank in its sole discretion in an
amount equal to such Defaulting Lender’s or Potential Defaulting Lender’s
Commitment Percentage of the Letter of Credit Liabilities then outstanding.
Section 2.4. Rates and Payment of Interest on Loans.
     (a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
     (i) during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin; and
     (ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).
     (b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each calendar month, commencing with the first full calendar month
occurring after the Effective Date and (ii) on any date on which the

- 29 -



--------------------------------------------------------------------------------



 



principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. Promptly after the determination
of any interest rate provided for herein or any change therein, the
Administrative Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.
Section 2.5. Number of Interest Periods.
     There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.6. Repayment of Loans.
     The Borrower shall repay the entire outstanding principal amount of, and
all accrued but unpaid interest on, the Revolving Loans on the Termination Date.
Section 2.7. Prepayments.
     (a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan in
whole or in part at any time without premium or penalty. The Borrower shall give
the Administrative Agent at least 3 Business Days’ prior written notice of the
prepayment of any LIBOR Loan and 1 Business Day’s prior written notice of
prepayment of any Base Rate Loan.
     (b) Mandatory. If at any time the aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate principal amount of all
outstanding Letter of Credit Liabilities, and the aggregate principal amount of
all outstanding Swingline Loans exceeds the aggregate amount of the Commitments
in effect at such time, the Borrower shall immediately pay to the Administrative
Agent for the accounts of the Lenders then holding Commitments (or if the
Commitments have been terminated, then holding outstanding Revolving Loans,
Swingline Loans, and/or Letter of Credit Liabilities), the amount of such
excess. Such payment shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations in accordance with
the last sentence of Section 3.2., and if any Letters of Credit are outstanding
at such time, the remainder, if any, shall be deposited into the Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period, the Borrower shall pay all amounts
due under Section 4.4.
Section 2.8. Continuation.
     So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the

- 30 -



--------------------------------------------------------------------------------



 



Administrative Agent shall notify each Lender of the proposed Continuation. If
the Borrower shall fail to select in a timely manner a new Interest Period for
any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section.
Section 2.9. Conversion.
     So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made
on, and only on, the last day of an Interest Period for such LIBOR Loan and,
upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall pay
accrued interest to the date of Conversion on the principal amount so Converted
in accordance with Section 2.4. Each such Notice of Conversion shall be given
not later than 9:00 a.m. one Business Day prior to the date of any proposed
Conversion into Base Rate Loans and 3 Business Days prior to the date of any
proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.
Section 2.10. Notes.
     (a) Notes. The Revolving Loans made by each Lender shall, in addition to
this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit H (each a “Revolving Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed. The Swingline Loans made
by the Swingline Lender to the Borrower shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrower substantially in the form
of Exhibit I (the “Swingline Note”), payable to the order of the Swingline
Lender in a principal amount equal to the amount of the Swingline Commitment as
originally in effect and otherwise duly completed.
     (b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.9., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.9. shall be
controlling.
     (c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

- 31 -



--------------------------------------------------------------------------------



 



Section 2.11. Extension of Termination Date.
     Subject to the terms of this Section, the Borrower shall have the right,
exercisable one time, to request that the Administrative Agent and the Lenders
extend the Termination Date by one year. The Borrower may exercise such right
only by executing and delivering to the Administrative Agent at least 90 days
but not more than 180 days prior to the current Termination Date, a written
request for such extension (an “Extension Request”). The Administrative Agent
shall forward to each Lender a copy of the Extension Request delivered to the
Administrative Agent promptly upon receipt thereof. Not later than the date that
is 30 days after the Administrative Agent’s receipt of the Extension Request,
the Administrative Agent shall notify the Borrower if the Requisite Lenders have
determined to condition the extension of the Termination Date on an increase in
the Capitalization Rate to a percentage not to exceed 10.0%, and if so, what the
new Capitalization Rate to become effective on the current Termination Date
would be. Any new Capitalization Rate shall be the rate determined by the
Requisite Lenders on the basis of then current market conditions and data. If
the Requisite Lenders determine to condition the extension of the Termination
Date on an increase in the Capitalization Rate, then not later than the date
that is 30 days prior to the current Termination Date (the “Extension
Notification Date”), the Borrower shall notify the Administrative Agent in
writing of its decision to extend or not to extend the Termination Date by one
year. If the Borrower fails to provide such written notification on or prior to
the Extension Notification Date, the Borrower shall be deemed to have elected to
extend the Termination Date by one year. If the Borrower elects, or is deemed to
have elected, to extend the Termination Date, then subject to satisfaction of
the following conditions, the Termination Date shall be extended for one year:
(a) if the Requisite Lenders have conditioned the extension of the Termination
Date on an increase in the Capitalization Rate, the Borrower shall have caused
to be executed and delivered to the Administrative Agent such documents and
agreements as the Administrative Agent may request to evidence such increase,
(b) immediately prior to such extension and immediately after giving effect
thereto, no Default or Event of Default shall exist, (c) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party would be true and correct
immediately after giving effect to the requested extension of the Termination
Date, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
(d) the Borrower shall have paid the Fees payable under Section 3.6.(d).
Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination
Date.
     If on the date the Commitments are terminated (whether voluntarily, by
reason of the occurrence of an Event of Default or otherwise), there are any
Letters of Credit outstanding hereunder, the Borrower shall, on such date, pay
to the Administrative Agent, for its benefit and the benefit of the Lenders and
the Issuing Bank, an amount of money equal to the Stated Amount of such
Letter(s) of Credit for deposit into the Collateral Account. If a drawing
pursuant to any such Letter of Credit occurs on or prior to the expiration date
of such Letter of Credit, the Borrower authorizes the Administrative Agent to
use the monies deposited in the Collateral Account to reimburse the Issuing Bank
for the payment made by the Issuing Bank to the beneficiary with respect to such
drawing or the payee with respect to such presentment. If no drawing occurs on
or prior to the expiration date of such Letter of Credit, the Administrative
Agent shall pay to the Borrower (or to whomever else may be legally entitled
thereto) the monies deposited in the Collateral Account with respect to such
outstanding Letter of Credit on or before the date 30 days after the expiration
date of such Letter of Credit.

- 32 -



--------------------------------------------------------------------------------



 



Section 2.13. Voluntary Reductions of the Commitment.
     The Borrower may terminate or reduce the aggregate unused amount of the
Commitments (for which purpose use of the Commitments shall be deemed to include
the aggregate amount of Letter of Credit Liabilities and the aggregate principal
amount of all outstanding Swingline Loans) at any time and from time to time
without penalty or premium upon not less than 5 Business Days prior written
notice to the Administrative Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Administrative Agent (“Commitment Reduction Notice”); provided, however,
that if the Borrower seeks to reduce the aggregate amount of the Commitments
below $100,000,000, then the Commitments shall be reduced to zero and except as
otherwise provided herein, the provisions of this Agreement shall terminate.
Promptly after receipt of a Commitment Reduction Notice the Administrative Agent
shall notify each Lender of the proposed termination or Commitment reduction.
The Commitments, once terminated or reduced pursuant to this Section, may not be
increased or reinstated. The Borrower shall pay all interest and fees on the
Loans accrued to the date of such reduction or termination of the Commitments to
the Administrative Agent for the account of the Lenders, including but not
limited to any applicable compensation due to each Lender in accordance with
Section 4.4. of this Agreement.
Section 2.14. Increase of Commitments.
     The Borrower shall have the right at any time and from time to time during
the period beginning on the Effective Date through and including the date
180 days prior to the Termination Date to request increases in the aggregate
amount of the Commitments (provided that after giving effect to any increases in
the Commitments pursuant to this Section, the aggregate amount of the
Commitments shall not exceed $500,000,000) by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given. Each such
increase in the Commitments must be an aggregate minimum amount of $50,000,000
and integral multiples of $15,000,000 in excess thereof. The Administrative
Agent, in consultation with the Borrower, shall manage all aspects of the
syndication of such increase in the Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders. No
Lender shall be obligated in any way whatsoever to increase its Commitment, and
any new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee. If a new Lender becomes a party
to this Agreement, or if any existing Lender agrees to increase its Commitment,
such Lender shall on the date it becomes a Lender hereunder (or increases its
Commitment, in the case of an existing Lender) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (determined with
respect to the Lenders’ relative Commitments and after giving effect to the
increase of Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Lenders, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.3.(j) which have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 4.4. as a result of the prepayment of any
such Revolving Loans. Effecting the increase of the Commitments under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true or correct on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier

- 33 -



--------------------------------------------------------------------------------



 



date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder, and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate, partnership, member or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent, and (iii) new Notes executed by the Borrower, payable to any new Lenders
and replacement Notes executed by the Borrower, payable to any existing Lenders
increasing their Commitments, in the amount of such Lender’s Commitment at the
time of the effectiveness of the applicable increase in the aggregate amount of
the Commitments. In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section 2.14. any Lender becoming a party hereto
shall execute such documents and agreements as the Administrative Agent may
reasonably request.
Section 2.15. Amount Limitations.
     Notwithstanding any other term of this Agreement or any other Loan
Document, no Lender shall be required to make a Loan, and the Issuing Bank shall
not be required to issue a Letter of Credit, if immediately after the making of
such Loan or the issuance of such Letter of Credit the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities and all Swingline Loans, would exceed the
aggregate amount of the Commitments at such time.
Section 2.16. Funds Transfer Disbursements.
     (a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or, (ii) made in the Borrower’s
name by an authorized representative specified on the Transfer Authorizer
Designation Form and accepted by the Administrative Agent in good faith and in
compliance with this Section 2.16., even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire of funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer or requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
14 days after the Administrative Agent’s confirmation to the Borrower of such
transfer.
     (b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may

- 34 -



--------------------------------------------------------------------------------



 



delay or refuse to accept a funds transfer request if the transfer would:
(i) violate the terms of this authorization; (ii) require use of a bank
unacceptable to the Administrative Agent or any Lender or prohibited by any
Governmental Authority; (iii) cause the Administrative Agent or any Lender to
violate any Federal Reserve or other regulatory risk control program or
guideline; or (iv) otherwise cause the Administrative Agent or any Lender to
violate any Applicable Law or regulation.
     (c) Limitation of Liability. None of the Administrative Agent, the Issuing
Bank or any Lender shall be liable to the Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or
(iii) any special, consequential, indirect or punitive damages, whether or not
(x) any claim for these damages is based on tort or contract or (y) the
Administrative Agent, the Issuing Bank, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. None of the
Administrative Agent, the Issuing Bank or any Lender makes any representations
or warranties other than those expressly made in this Agreement.
Article III. Payments, Fees and Other General Provisions
Section 3.1. Payments.
     (a) Payments by Borrower. Except to the extent otherwise provided herein,
all payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 10.5., the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of the Issuing Bank under this Agreement
shall be paid to the Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by the Issuing Bank to
the Administrative Agent from time to time, for the account of the Issuing Bank.
In the event the Administrative Agent fails to pay such amounts to such Lender
or the Issuing Bank, as the case may be, within one Business Day of receipt of
such amounts, the Administrative Agent shall pay interest on such amount until
paid at a rate per annum equal to the Federal Funds Rate from time to time in
effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall
continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.
     (b) Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such

- 35 -



--------------------------------------------------------------------------------



 



assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
Section 3.2. Pro Rata Treatment.
     Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1.(a), 2.2.(e), and 2.3.(e) shall be made from the
Lenders, each payment of the Fees under Sections 3.6.(b), the first sentence of
Sections 3.6.(c) and Section 3.6.(d) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.13. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 3.10., if immediately prior to giving effect
to any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Lenders pro rata in
accordance with their respective Commitments in effect at the time such
Revolving Loans were made, then such payment shall be applied to the Revolving
Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Revolving Loans being held by the Lenders
pro rata in accordance with their respective Commitments; (c) each payment of
interest on Revolving Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the amounts of interest on such Revolving
Loans then due and payable to the respective Lenders; (d) the Conversion and
Continuation of Revolving Loans of a particular Type (other than Conversions
provided for by Section 4.6.) shall be made pro rata among the Lenders according
to the amounts of their respective Loans and the then current Interest Period
for each Lender’s portion of each Loan of such Type shall be coterminous;
(e) the Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.2., shall be in accordance with their respective
Commitment Percentage; and (f) the Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3., shall be in
accordance with their respective Commitment Percentage. All payments of
principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.2.(e), in which case such payments shall be pro rata in
accordance with such participating interests). Any payment or prepayment of
principal or interest made (i) during the existence of a Default or Event of
Default shall be made for the account of the Lenders in accordance with the
order set forth in Section 10.5. and (ii) pursuant to Section 2.7.(b), shall be
made for the account of the Swingline Lender and the Lenders holding Commitments
(or, if the Commitments have been terminated, holding Revolving Loans and Letter
of Credit Liabilities) in accordance with the order set forth in Section 10.5.
Section 3.3. Sharing of Payments, Etc.
     If a Lender shall obtain payment of any principal of, or interest on, any
Loan under this Agreement or shall obtain payment on any other Obligation owing
by the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender (other than any payment in respect
of Specified Derivatives Obligations) not in accordance with the terms of this
Agreement and such payment should be distributed to the Lenders in accordance
with Section 3.2. or Section 10.5., as applicable, such Lender shall promptly

- 36 -



--------------------------------------------------------------------------------



 



purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.5., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.
Section 3.4. Several Obligations.
     No Lender shall be responsible for the failure of any other Lender to make
a Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5. Minimum Amounts.
     (a) Borrowings and Conversions. Each borrowing of Base Rate Loans shall be
in an aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof. Each borrowing and each Conversion of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount.
     (b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in
an aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding).
     (c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.13. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.
     (d) Letters of Credit. The initial Stated Amount of each Letter of Credit
shall be at least $50,000.
Section 3.6. Fees.
     (a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
     (b) Facility Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee equal to the average daily amount
of the Commitment of such Lender (whether or not utilized) times the Facility
Fee for the period from and including the Agreement Date to but excluding the
date such Commitment is terminated or reduced to zero or the Termination Date,
such fee

- 37 -



--------------------------------------------------------------------------------



 



to be paid quarterly in arrears on (i) the last day of each March, June,
September and December in each year, (ii) the date of each reduction in the
Commitments (but only on the amount of the reduction) and (iii) on the
Termination Date. The Borrower acknowledges that the fee payable hereunder is a
bona fide commitment fee and is intended as reasonable compensation to the
Lenders for committing to make funds available to the Borrower as described
herein and for no other purposes.
     (c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) to and including the date such Letter of Credit expires or
is terminated or (y) to but excluding the date such Letter of Credit is drawn in
full. The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable in arrears (i) quarterly on the last day of March,
June, September and December in each year, (ii) on the Termination Date,
(iii) on the date the Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Administrative Agent. In
addition to such fees, the Borrower shall pay to the Issuing Bank solely for its
own account and not the account of any Lender, a fronting fee in respect of each
Letter of Credit at the rate equal to one-eighth of one percent (0.125%) per
annum on the daily average Stated Amount of such Letter of Credit for the period
from and including the date of issuance of such Letter of Credit (A) through and
including the date such Letter of Credit expires or is terminated or (B) to but
excluding the date such Letter of Credit is drawn in full. The fee provided for
in the immediately preceding sentence shall be nonrefundable and payable upon
issuance of the applicable Letter of Credit. The Borrower shall pay directly to
the Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged by the Issuing Bank from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments, extensions, renewals and other transactions
relating thereto.
     (d) Extension Fee. If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.11., the Borrower agrees to pay to
the Administrative Agent for the account of each Lender a fee equal to
two-fifths of one percent (0.40%) of the amount of such Lender’s Commitment
(whether or not utilized). Such fee shall be due and payable in full on the
Extension Notification Date.
     (e) Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing by the Borrower and the
Administrative Agent from time to time.
Section 3.7. Computations.
     Unless otherwise expressly set forth herein, any accrued interest on any
Loan, any Fees or other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.
Section 3.8. Usury.
     In no event shall the amount of interest due or payable on the Loans or
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law. The parties

- 38 -



--------------------------------------------------------------------------------



 



hereto hereby agree and stipulate that the only charge imposed upon the Borrower
for the use of money in connection with this Agreement is and shall be the
interest specifically described in Section 2.4.(a)(i) and (a)(ii) and in
Section 2.2.(c). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all agency fees, syndication fees, facility fees, closing
fees, letter of credit fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.
Section 3.9. Statements of Account.
     The Administrative Agent will account to the Borrower monthly with a
statement of Loans, accrued interest and Fees, charges and payments made
pursuant to this Agreement and the other Loan Documents, and such account
rendered by the Administrative Agent shall be deemed conclusive upon the
Borrower absent manifest error. The failure of the Administrative Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.
Section 3.10. Defaulting Lenders.
     (a) Generally. If any Lender shall become a Defaulting Lender, then such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect any amendment, consent or waiver of the terms of this
Agreement or any other Loan Document, or to direct any action or inaction of the
Administrative Agent or to be taken into account in the calculation of the
Requisite Lenders, shall be suspended while such Lender remains a Defaulting
Lender; provided, however, that the foregoing shall not permit an increase in
such Lender’s Commitment or an extension of the Termination Date of such
Lender’s Loans or other Obligations owing to such Lender, in each case, without
such Lender’s consent. If a Lender is a Defaulting Lender because it has failed
to make timely payment to the Administrative Agent of any amount required to be
paid to the Administrative Agent hereunder (without giving effect to any notice
or cure periods), then the Administrative Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. No Commitment of any Lender shall be increased or
otherwise affected, and except as otherwise expressly provided in this Section,
performance by the Borrower of its obligations hereunder and the other Loan
Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies of the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders
against a Defaulting Lender under this Section are in addition to any other
rights and remedies the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders may have against such Defaulting Lender under this Agreement, any of
the other Loan Documents, Applicable Law or otherwise.
     (b) Treatment of Payments. Until the Defaulting Lender Excess of a
Defaulting Lender has been reduced to zero, any payment of the principal of the
Revolving Loans shall, unless the Requisite

- 39 -



--------------------------------------------------------------------------------



 



Lenders agree otherwise, be applied to the outstanding principal balance of the
Revolving Loans of the applicable Lenders that are not Defaulting Lenders. Any
amount paid by the Borrower for the account of a Defaulting Lender under this
Agreement or any other Loan Document will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest bearing account until such Defaulting Lender has ceased
to be a Defaulting Lender in accordance with subsection (f) below or the
termination of the Commitments and payment in full of all Obligations of the
Borrower hereunder and the other Loan Documents, at which time such amounts will
be applied by the Administrative Agent to the making of payments from time to
time in the following order of priority: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent and the Swingline
Lender under this Agreement; second, to the payment of interest then due and
payable to the Lenders hereunder other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them; third, to the payment of Fees then due and payable to the Lenders other
than Defaulting Lenders, ratably among them in accordance with the amounts of
such Fees then due and payable to them; fourth, to pay principal of all Loans,
Reimbursement Obligations and other Letter of Credit Liabilities then due and
payable to the Lenders, other than Defaulting Lenders hereunder ratably in
accordance with the amounts thereof then due and payable to them; fifth, to the
ratable payment of all other Obligations then due and payable to the Lenders
other than Defaulting Lenders; and sixth, after the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder, to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.
     (c) Fees. During any period that a Lender is a Defaulting Lender, such
Defaulting Lender’s Commitment and outstanding Loans shall be excluded for
purposes of calculating any Fee payable to the Lenders under Sections 3.6.(b),
3.6.(c) and 3.6.(d), and during such period the Borrower shall not be required
to pay, and such Defaulting Lender shall not be entitled to receive, any such
Fees otherwise payable to such Defaulting Lender under such Sections.
     (d) Borrowing Requests. While any Lender is a Defaulting Lender or a
Potential Defaulting Lender, the Borrower authorizes each of the Administrative
Agent, the Issuing Bank and the Swingline Lender (which authorization is
irrevocable and coupled with an interest) to give, in such Person’s discretion,
Notices of Borrowing pursuant to Section 2.1. in such amounts and at such times
as may be required to (i) reimburse any Reimbursement Obligation that has become
due and payable, (ii) repay an outstanding Swingline Loan or (iii) cash
collateralize the Obligations of the Borrower in respect of outstanding Letters
of Credit in an amount equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender or Potential Defaulting
Lender in respect of such Letters of Credit.
     (e) Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.6.(c).
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In connection with any
such assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Acceptance and, notwithstanding Section 12.6.(c), shall pay to
the Administrative Agent an assignment fee in the amount of $10,000.
     (f) Termination of Defaulting Lender’s Commitments. During any period that
a Lender is a Defaulting Lender, the Borrower may terminate in full the
Commitments of such Defaulting Lender by giving notice to such Defaulting Lender
and the Administrative Agent (such termination, a “Defaulting Lender
Termination”) so long as on the effective date of such Defaulting Lender
Termination and after giving effect thereto and to any repayment of Revolving
Loans in connection therewith: (i) no Default or

- 40 -



--------------------------------------------------------------------------------



 



Event of Default exists (unless the Requisite Lenders otherwise consent to such
Defaulting Lender Termination), (ii) no Revolving Loans shall be outstanding,
and (iii) the sum of (x) the Letter of Credit Liabilities, (y) the amount of
cash collateral or other credit support then held by the Administrative Agent
pursuant to Section 2.3.(m) and (z) the outstanding principal amount of
Swingline Loans shall not exceed the aggregate Commitments of all Lenders that
are not Defaulting Lenders. Each such notice shall specify the effective date of
such Defaulting Lender Termination (the “Defaulting Lender Termination Date”),
which shall be not less than 5 Business Days (or such shorter period as agreed
to by the Administrative Agent and such Defaulting Lender) after the date on
which such notice is delivered to such Defaulting Lender and the Administrative
Agent. On each such Defaulting Lender Termination Date, (i) the Commitments of
such Defaulting Lender shall be reduced to zero, (ii) such Defaulting Lender
shall cease to be a “Lender” hereunder (provided that any Defaulting Lender
shall continue to be entitled to the indemnification provisions contained
herein, but only with respect to matters arising prior to the applicable
Defaulting Lender Termination Date), (iii) the Commitments of all other Lenders
shall remain unchanged and (iv) the Commitment Percentages of outstanding Letter
of Credit Liabilities and Swingline Loans will be reallocated by the
Administrative Agent among the Lenders (other than the Defaulting Lender) in
accordance with their Commitment Percentages after giving effect to the
Defaulting Lender Termination.
     (g) Cure. If the Borrower, the Administrative Agent, the Issuing Bank and
the Swingline Lender agree in writing in their discretion that a Lender that is
a Defaulting Lender or a Potential Defaulting Lender should no longer be deemed
to be a Defaulting Lender or Potential Defaulting Lender, as the case may be,
the Administrative Agent will so notify the Lenders, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase such portion of
outstanding Loans of the other Lenders and make such other adjustments as the
Administrative Agent may determine to be necessary to cause the interest of the
Lenders in the Loans and Letter of Credit Liabilities to be on a pro rata basis
in accordance with their respective Commitment Percentages, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no cure by a Lender under this
subsection of its status as a Defaulting Lender or Potential Defaulting Lender
will constitute a waiver or release of any claim of the Borrower or any other
party hereunder arising from such Lender’s having been a Defaulting Lender or
Potential Defaulting Lender.
Section 3.11. Taxes; Foreign Lenders.
     (a) Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii) any taxes imposed on or measured by
the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits, and and (iv) any taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges to the extent imposed as a result of
the failure of the Agent, the Issuing Bank or a Lender, as applicable, to
provide and keep current (to the extent legally able) any certificates,
documents or other evidence required to qualify for an exemption from, or
reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Administrative Agent, Issuing
Bank or such Lender, as applicable

- 41 -



--------------------------------------------------------------------------------



 



(such non-excluded items being collectively called “Taxes”). If any withholding
or deduction from any payment to be made by the Borrower hereunder is required
in respect of any Taxes pursuant to any Applicable Law, then the Borrower will:
     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
     (ii) promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and
     (iii) pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.
     (b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.
     (c) Tax Forms. Prior to the date that any Lender or Participant organized
under the laws of a jurisdiction outside the United States of America becomes a
party hereto, such Person shall deliver to the Borrower and the Administrative
Agent such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto (including
Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate
successor forms), properly completed, currently effective and duly executed by
such Lender or Participant establishing that payments to it hereunder and under
the Notes are (i) not subject to United States Federal backup withholding tax
and (ii) not subject to United States Federal withholding tax under the Internal
Revenue Code. Each such Lender or Participant shall (x) deliver further copies
of such forms or other appropriate certifications on or before the date that any
such forms expire or become obsolete and after the occurrence of any event
requiring a change in the most recent form delivered to the Borrower and
(y) obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Administrative Agent. The Borrower shall not be required to pay any amount
pursuant to last sentence of subsection (a) above to any Lender or Participant
that is organized under the laws of a jurisdiction outside of the United States
of America or the Administrative Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender,
Participant or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Lender or Participant fails to
deliver the above forms or other documentation, then the Administrative Agent
may withhold from such payment to such Lender such amounts as are required by
the Internal Revenue Code. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including all reasonable fees and disbursements of any law firm or other
external counsel and the allocated cost of internal legal services

- 42 -



--------------------------------------------------------------------------------



 



and all disbursements of internal counsel) of the Administrative Agent. The
obligation of the Lenders under this Section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Administrative Agent.
     (d) USA Patriot Act Notice; Compliance. In order for the Administrative
Agent to comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to
any Lender or Participant that is organized under the laws of a jurisdiction
outside of the United States of America becoming a party hereto, the
Administrative Agent may request, and such Lender or Participant shall provide
to the Administrative Agent, its name, address, tax identification number and/or
such other identification information as shall be necessary for the
Administrative Agent to comply with federal law.
Article IV. Yield Protection, Etc.
Section 4.1. Additional Costs; Capital Adequacy.
     (a) Capital Adequacy. If any Lender in the Loans determines that compliance
with any law or regulation or with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law)
affects or would affect the amount of capital required or expected to be
maintained by such Lender, or any corporation controlling such Lender, as a
consequence of, or with reference to, such Lender’s Commitments or its making or
maintaining Loans below the rate which such Lender or such corporation
controlling such Lender could have achieved but for such compliance (taking into
account the policies of such Lender or such corporation with regard to capital),
then the Borrower shall, from time to time, within 30 calendar days after
written demand by such Lender, pay to such Lender additional amounts sufficient
to compensate such Lender or such corporation controlling such Lender to the
extent that such Lender determines such increase in capital is allocable to such
Lender’s obligations hereunder.
     (b) Additional Costs. In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitments (other than taxes imposed
on or measured by the overall net income of such Lender or of its Lending Office
for any of such LIBOR Loans by the jurisdiction in which such Lender has its
principal office or such Lending Office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, or other
credit extended by, or any other acquisition of funds by such Lender (or its
parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

- 43 -



--------------------------------------------------------------------------------



 



     (c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).
     (d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Issuing Bank or such Lender, the Borrower
shall pay promptly, and in any event within 3 Business Days of demand, to the
Issuing Bank or, in the case of such Lender, to the Administrative Agent for the
account of such Lender, from time to time as specified by the Issuing Bank or
such Lender, such additional amounts as shall be sufficient to compensate the
Issuing Bank or such Lender for such increased costs or reductions in amount.
     (e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder. The Administrative Agent, the Issuing Bank, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of the Issuing Bank, a Lender or a Participant to the Administrative Agent
as well) a certificate setting forth the basis and amount of each request for
compensation under this Section. Absent manifest error, determinations by the
Administrative Agent, the Issuing Bank, such Lender, or such Participant, as the
case may be, of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.
Section 4.2. Suspension of LIBOR Loans.
     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
     (a) the Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein or is otherwise unable to determine
LIBOR, or

- 44 -



--------------------------------------------------------------------------------



 



     (b) the Administrative Agent reasonably determines (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately and
fairly reflect the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period.
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.
Section 4.3. Illegality.
     Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.6. shall be applicable).
Section 4.4. Compensation.
     The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:
     (a) any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
     (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, any such statement shall be
conclusive, provided that such determinations are made on a reasonable basis and
in good faith.

- 45 -



--------------------------------------------------------------------------------



 



Section 4.5. Affected Lenders.
     If (a) a Lender requests compensation pursuant to Section 3.11. or 4.1.,
and the Requisite Lenders are not requesting compensation under such Sections,
or (b) the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Sections 4.1.(c) or 4.3. but the obligation of the Requisite Lenders shall not
have been suspended under such Sections, then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.6.(c) for a purchase price equal to
the aggregate principal balance of Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender. Each of the Administrative Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Administrative Agent, such Affected
Lender nor any other Lender be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.11. or 4.1.
Section 4.6. Treatment of Affected Loans.
     If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c) or Section 4.3. then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c) or Section 4.3. on such earlier date as such Lender
may specify to the Borrower with a copy to the Administrative Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 4.1.(c) or Section 4.3. that gave rise to such Conversion
no longer exist:
     (i) to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
     (ii) all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.
     If such Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 4.1.(c) or
4.3. that gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to
this Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

- 46 -



--------------------------------------------------------------------------------



 



Section 4.7. Change of Lending Office.
     Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.11., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
     Calculation of all amounts payable to a Lender under this Article IV. shall
be made as though such Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.
Article V. Conditions Precedent
Section 5.1. Initial Conditions Precedent.
     The obligation of the Lenders to effect or permit the occurrence of the
first Credit Event hereunder, whether as the making of a Loan or the issuance of
a Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:
     (a) The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
     (i) Counterparts of this Agreement executed by each of the parties hereto;
     (ii) Revolving Notes executed by the Borrower, payable to each Lender and
complying with the terms of Section 2.10.(a) and the Swingline Note executed by
the Borrower;
     (iii) The Guaranty executed by each of the Guarantors existing as of the
Effective Date;
     (iv) The articles of incorporation of the Borrower certified as of a recent
date by the Secretary of State of the State of Maryland;
     (v) A good standing certificate with respect to the Borrower issued as of a
recent date by the Secretary of State of the state of its incorporation and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable) of each state in which the Borrower is required to be
so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;
     (vi) A certificate of incumbency signed by the Secretary or Assistant
Secretary of the Borrower with respect to each of the officers of the Borrower
authorized to execute and deliver the Loan Documents to which the Borrower is a
party and the officers of the Borrower then

- 47 -



--------------------------------------------------------------------------------



 



authorized to deliver Notices of Borrowing, Notices of Swingline Borrowings,
Notices of Continuation and Notices of Conversion and to request the issuance of
Letters of Credit;
     (vii) Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of (i) the bylaws of the Borrower and (ii) all corporate (or
comparable) action taken by the Borrower to authorize the execution, delivery
and performance of the Loan Documents to which the Borrower is a party;
     (viii) The articles of incorporation, articles of organization, certificate
of limited partnership or other comparable organizational instrument (if any) of
each Guarantor certified as of a recent date by the Secretary of State of the
state of formation of such Guarantor;
     (ix) A certificate of good standing or certificate of similar meaning with
respect to each Guarantor issued as of a recent date by the Secretary of State
of the state of formation of each such Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Guarantor is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
     (x) A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Guarantor
with respect to each of the officers of such Guarantor authorized to execute and
deliver the Loan Documents to which such Guarantor is a party;
     (xi) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Guarantor of (i) the by-laws of
such Guarantor, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Guarantor to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
     (xii) An opinion of counsel to the Loan Parties addressed to the
Administrative Agent, the Lenders and the Swingline Lender, addressing the
matters set forth in Exhibit J;
     (xiii) The Fees then due and payable under Section 3.6., and any other Fees
payable to the Administrative Agent, the Titled Agents and the Lenders on or
prior to the Effective Date, including without limitation, the fees and expenses
of counsel to the Administrative Agent;
     (xiv) A Compliance Certificate calculated as of June 30, 2009 (giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date);
     (xv) a Transfer Authorizer Designation Form effective as of the Agreement
Date;
     (xvi) evidence that all indebtedness, liabilities or obligations (other
than obligations in respect of Existing Letters of Credit) owing by the Loan
Parties under the Existing Credit Agreement shall have been paid in full and all
Liens, if any, securing such indebtedness, liabilities or other obligations have
been released; and

- 48 -



--------------------------------------------------------------------------------



 



     (xvii) such other documents and instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably request; and
     (b) In the good faith judgment of the Administrative Agent:
     (i) There shall not have occurred or become known to the Administrative
Agent or any of the Lenders any event, condition, situation or status since the
date of the information contained in the financial and business projections,
budgets, pro forma data and forecasts concerning the Borrower and its
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;
     (ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
     (iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and
     (iv) There shall not have occurred or exist any other material disruption
of financial or capital markets that could reasonably be expected to materially
and adversely affect the transactions contemplated by the Loan Documents.
Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
     The obligations of the Lenders to make any Loans and of the Issuing Bank to
issue Letters of Credit, are all subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of the making of
such Loan or date of issuance of such Letter of Credit with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; (c) in the case of the borrowing
of Revolving Loans, the Administrative Agent shall have received a timely Notice
of Borrowing, or in the case of a Swingline Loan, the Swingline Lender shall
have received a timely Notice of Swingline Borrowing; and (d) in the case of the
issuance of a Letter of Credit or the making of a Swingline Loan, no Lender
shall be a Defaulting Lender or Potential Defaulting Lender; provided, however,
in the case of the issuance of a Letter of Credit, the Issuing Bank may, in its
sole and absolute

- 49 -



--------------------------------------------------------------------------------



 



discretion, waive this condition precedent on behalf of itself and all Lenders
if cash collateral or other credit support satisfactory to the Issuing Bank has
been pledged or otherwise provided to the Administrative Agent in respect of
such Defaulting Lender’s or Potential Defaulting Lender’s participation in such
Letter of Credit in accordance with Section 2.3.(m). Each Credit Event shall
constitute a certification by the Borrower to the effect set forth clauses
(a) and (b) of the preceding sentence (both as of the date of the giving of
notice relating to such Credit Event and, unless the Borrower otherwise notifies
the Administrative Agent prior to the date of such Credit Event, as of the date
of the occurrence of such Credit Event). In addition, the Borrower shall be
deemed to have represented to the Administrative Agent and the Lenders at the
time such Loan is made or such Letter of Credit is issued that all conditions to
the making of such Loan or issuing of such Letter of Credit contained in this
Article V. have been satisfied.
Section 5.3. Conditions as Covenants.
     If the Lenders permit the making of any Loans, or the Issuing Bank issues a
Letter of Credit, prior to the satisfaction of all conditions precedent set
forth in Sections 5.1. and 5.2., the Borrower shall nevertheless cause such
condition or conditions to be satisfied within 5 Business Days after the date of
the making of such Loans or the issuance of such Letter of Credit. Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a confirmation by such Lender to the Administrative Agent and
the other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent for initial Loans set forth in Sections 5.1.
and 5.2.
Article VI. Representations and Warranties
Section 6.1. Representations and Warranties.
     In order to induce the Administrative Agent and each Lender to enter into
this Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:
     (a) Organization; Power; Qualification. Each of the Borrower, each other
Loan Party and each other Subsidiary is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.
     (b) Ownership Structure. As of the Agreement Date, Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) the type of legal entity of such
Subsidiary, (iii) each Person holding any Equity Interests in such Subsidiary,
(iv) the nature of the Equity Interests held by each such Person, (v) the
percentage of ownership of such Subsidiary represented by such Equity Interests,
and (vi) whether such Subsidiary is a Material Subsidiary and/or an Excluded
Subsidiary. Except as disclosed in such Schedule, as of the Agreement Date (A),
each of the Borrower and its Subsidiaries owns, free and clear of all Liens, and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or

- 50 -



--------------------------------------------------------------------------------



 



agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date, Part II of Schedule 6.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Borrower, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Borrower.
     (c) Authorization of Agreement, Etc. The Borrower has the right and power,
and has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents and the Fee Letter to which it is
a party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents and the Fee
Letter to which the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.
     (d) Compliance of Loan Documents and Fee Letter with Laws, Etc. The
execution, delivery and performance of this Agreement, Notes and the other Loan
Documents to which the Borrower or any other Loan Party is a party and of the
Fee Letter in accordance with their respective terms and the borrowings and
other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of the Borrower or any
other Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any other Loan Party.
     (e) Compliance with Law; Governmental Approvals. The Borrower, each
Subsidiary and each other Loan Party is in compliance with each Governmental
Approval applicable to it and all other Applicable Laws (including without
limitation, all Environmental Laws) relating to the Borrower, each Subsidiary or
such other Loan Party except for noncompliances which, and Governmental
Approvals the failure to possess which, could not, individually or in the
aggregate, reasonably be expected to cause a Default or Event of Default or have
a Material Adverse Effect.
     (f) Title to Properties; Liens. As of the Agreement Date, Part I of
Schedule 6.1.(f) sets forth all of the real property owned or leased by the
Borrower, each other Loan Party and each other Subsidiary. Each such Person has
good, marketable and legal title to, or a valid leasehold interest in, its
respective assets. As of the Agreement Date, there are no Liens against any of
the assets of the Borrower, any Subsidiary or any other Loan party except for
the Liens existing as of the Agreement Date set forth on Part II of
Schedule 6.1.(f) and the other Permitted Liens.
     (g) Existing Indebtedness; Total Liabilities. Part I of Schedule 6.1.(g)
is, as of the Agreement Date, a complete and correct listing of all Indebtedness
(including without limitation all Guarantees) of the Borrower and its
Subsidiaries, and if such Indebtedness is secured by any Lien, a description of
all of the property subject to such Lien. As of the Agreement Date, the Loan
Parties and the other Subsidiaries have performed and are in material compliance
with all of the terms of such

- 51 -



--------------------------------------------------------------------------------



 



Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute a default or event of default, exists
with respect to any such Indebtedness. Part II of Schedule 6.1.(g) is, as of the
Agreement Date, a complete and correct listing of all Total Liabilities of the
Loan Parties and the other Subsidiaries (excluding any Indebtedness set forth on
Part I of such Schedule).
     (h) Litigation. Except as set forth on Schedule 6.1.(h), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
the Borrower, are there any actions, suits or proceedings threatened, nor to the
knowledge of the Borrower is there any basis therefor) against or in any other
way relating adversely to or affecting, the Borrower, any Subsidiary or any
other Loan Party or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) if adversely determined, could reasonably be expected to have a Material
Adverse Effect or (ii) in any manner draws into question the validity or
enforceability of any Loan Documents or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to the Borrower, any Subsidiary or any other Loan party
which could reasonably be expected to have a Material Adverse Effect.
     (i) Taxes. All federal, state and other tax returns of the Borrower, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower, any Subsidiary and each other
Loan Party and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.5. As of the Agreement Date, none of
the United States income tax returns of the Borrower, its Subsidiaries or any
other Loan Party is under audit. All charges, accruals and reserves on the books
of the Borrower and each of its Subsidiaries and each other Loan Party in
respect of any taxes or other governmental charges are in accordance with GAAP.
     (j) Financial Statements. The Borrower has furnished to each Lender copies
of (i) the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal years ended December 31, 2007 and
December 31, 2008, and the related audited consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal years ended on
such dates, with the opinion thereon of Ernst & Young LLP, and (ii) the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal quarter ended June 30, 2009, and the related
unaudited consolidated statements of operations, shareholders’ equity and cash
flow of the Borrower and its consolidated Subsidiaries for the period of two
fiscal quarters ended on such date. Such balance sheets and statements
(including in each case related schedules and notes) are complete and correct in
all material respects and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit
adjustments). Neither the Borrower nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said financial statements.
     (k) No Material Adverse Change; Solvency. Since December 31, 2008, there
has been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of the Borrower, the other Loan
Parties and each Subsidiary to which more than $25,000,000 of Total Asset Value
is attributable, is Solvent, and the Borrower and its Subsidiaries, taken as a
whole, are Solvent.

- 52 -



--------------------------------------------------------------------------------



 



     (l) ERISA.
     (i) Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects. Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to the Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan. To the best
knowledge of the Parent and the Borrower, nothing has occurred which would cause
the loss of their reliance on the Qualified Plan’s favorable determination
letter or opinion letter.
     (ii) With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with Statement of Financial
Accounting Standards No. 106. The “benefit obligation” of all Plans does not
exceed the “fair market value of plan assets” for such Plans by more than
$10,000,000 all as determined by and with such terms defined in accordance with
Statement of Financial Accounting Standards No. 158.
     (iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.
     (m) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the borrowing and repayment of amounts hereunder, do
not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.
     (n) Absence of Default. Neither the Borrower, any Subsidiary nor any other
Loan Party is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, a
determination of materiality, the satisfaction of any condition, or any
combination of the foregoing, would constitute a default or event of default by
the Borrower, any Subsidiary or any other Loan Party under any agreement (other
than this Agreement) or judgment, decree

- 53 -



--------------------------------------------------------------------------------



 



or order to which the Borrower or any Subsidiary or other Loan Party is a party
or by which the Borrower or any Subsidiary or other Loan Party or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, have a Material Adverse Effect.
     (o) Environmental Laws. In the ordinary course of business and from time to
time each of the Borrower, its Subsidiaries and the other Loan Parties conducts
reviews of the effect of Environmental Laws on its respective business,
operations and properties, including without limitation, their respective
Properties, in the course of which the Borrower, each Subsidiary and each other
Loan Party identifies and evaluates associated actual and potential liabilities
and costs (including, without limitation, determining whether any capital or
operating expenditures are required for clean-up or closure of properties
presently or previously owned, determining whether any capital or operating
expenditures are required to achieve or maintain compliance in all material
respects with Environmental Laws or required as a condition of any Governmental
Approval, any contract, or any related constraints on operating activities,
determining whether any costs or liabilities exist in connection with on-site or
off-site treatment, storage, handling and disposal of wastes or Hazardous
Materials, and determining whether any actual or potential liabilities to third
parties, including employees, and any related costs and expenses exist). Each of
the Borrower, its Subsidiaries and the other Loan Parties: (i) is in compliance
with all Environmental Laws applicable to its business, operations and the
Properties, (ii) has obtained all Governmental Approvals which are required
under Environmental Laws, and each such Governmental Approval is in full force
and effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, the Borrower has no knowledge of, nor has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to the Borrower, its Subsidiaries and each other Loan Party, their
respective businesses, operations or with respect to the Properties, may:
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential
common-law or legal claim or other liability, or (iii) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, its Subsidiaries or any other Loan Party
relating in any way to Environmental Laws which could reasonably be expected to
have a Material Adverse Effect. None of the Properties is listed on or proposed
for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To Borrower’s knowledge, no
Hazardous Materials generated at or transported from the Properties is or has
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.
     (p) Investment Company. None of the Borrower, any Subsidiary or any other
Loan Party is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which

- 54 -



--------------------------------------------------------------------------------



 



purports to regulate or restrict its ability to borrow money or obtain other
extensions of credit or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.
     (q) Margin Stock. None of the Borrower, any Subsidiary or any other Loan
Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.
     (r) Affiliate Transactions. Except as permitted by Section 9.10. or as
otherwise set forth on Schedule 6.1.(r), neither the Borrower, any Subsidiary
nor any other Loan Party is a party to or bound by any agreement or arrangement
(whether oral or written) to which any Affiliate of the Borrower, any Subsidiary
or any other Loan Party is a party.
     (s) Intellectual Property. Each of the Borrower, each other Loan Party and
each other Subsidiary owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trade secret,
trade name, copyright, or other proprietary right of any other Person. The
Borrower, each other Loan Party and each other Subsidiary have taken all such
steps as they reasonably deem necessary to protect their respective rights under
and with respect to such Intellectual Property. No material claim has been
asserted by any Person with respect to the use of any Intellectual Property by
the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any Intellectual Property. The use
of such Intellectual Property by the Borrower, its Subsidiaries and the other
Loan Parties, does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
     (t) Business. As of the Agreement Date, the Borrower and its Subsidiaries
are engaged in the business of acquiring, owning, financing, leasing, managing,
developing and selling retail, office and industrial real property generally
leased to credit-worthy tenants under net leases, together with other business
activities incidental thereto.
     (u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.
     (v) Accuracy and Completeness of Information. No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Borrower, any Subsidiary or any
other Loan Party in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrower, any Subsidiary or any other Loan Party or omitted to state a material
fact necessary in order to make such statements contained therein, in light of
the circumstances under which they were made, not misleading. All financial
statements furnished to the Administrative Agent or any Lender by, on behalf of,
or at the direction of, the Borrower, any Subsidiary or any other Loan Party in
connection with or relating in any way to this Agreement, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such

- 55 -



--------------------------------------------------------------------------------



 



periods. All financial projections and other forward looking statements prepared
by or on behalf of the Borrower, any Subsidiary or any other Loan Party that
have been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions.
As of the Effective Date, no fact is known to the Borrower which has had, or may
in the future have (so far as the Borrower can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 6.1.(j) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders.
     (w) REIT Status. The Borrower qualifies as a REIT and is in compliance with
all requirements and conditions imposed under the Internal Revenue Code to allow
the Borrower to maintain its status as a REIT.
     (x) Unencumbered Assets. As of the Agreement Date, Schedule 6.1.(x) is a
correct and complete list of all Unencumbered Assets. Each of the assets
included by the Borrower in calculations of Unencumbered Asset Value satisfies
all of the requirements contained in the definition of “Unencumbered Asset”.
     (y) OFAC. None of the Borrower, any of the other Loan Parties, any of the
other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
Section 6.2. Survival of Representations and Warranties, Etc.
     All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Agreement Date and delivered to the Administrative Agent or any Lender in
connection with closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower in favor of the
Administrative Agent or any of the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.11. and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

- 56 -



--------------------------------------------------------------------------------



 



Article VII. Affirmative Covenants
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.7., all of the Lenders) shall otherwise
consent in the manner provided for in Section 12.7., the Borrower shall comply
with the following covenants:
Section 7.1. Preservation of Existence and Similar Matters.
     Except as otherwise permitted under Section 9.7., the Borrower shall, and
shall cause each Subsidiary and each other Loan Party to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.
Section 7.2. Compliance with Applicable Law.
     The Borrower shall, and shall cause each Subsidiary and each other Loan
Party to, comply with all Applicable Laws, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.
Section 7.3. Maintenance of Property.
     In addition to the requirements of any of the other Loan Documents, the
Borrower shall, and shall cause each Subsidiary and other Loan Party to
(a) protect and preserve all of its material properties, including, but not
limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b) make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.
Section 7.4. Insurance.
     In addition to the requirements of any of the other Loan Documents, the
Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a full replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Administrative
Agent upon its request a detailed list, together with copies of all policies of
the insurance then in effect if requested, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby. Subject to the
requirements of any applicable lease, the Borrower shall, and shall cause its
Subsidiaries to, apply any proceeds from such insurance coverage with respect to
any Unencumbered Asset to either (i) repair or rebuild the property for which
such proceeds are being received, (ii) acquire a substantially equivalent
property or (iii) repay Obligations.
Section 7.5. Payment of Taxes and Claims.
     The Borrower shall, and shall cause each Subsidiary and other Loan Party
to, pay and discharge when due (a) all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) all lawful claims of materialmen, mechanics,
carriers, warehousemen and landlords for labor, materials, supplies and rentals
which, if unpaid, might become a Lien on any properties of such Person;
provided, however, that this Section shall

- 57 -



--------------------------------------------------------------------------------



 



not require the payment or discharge of any such tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Borrower, such Subsidiary or such other
Loan Party, as applicable, in accordance with GAAP.
Section 7.6. Inspections.
     The Borrower shall, and shall cause each Subsidiary and other Loan Party
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the Borrower’s presence if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice, and at all times subject to the rights of
tenants under their respective leases. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists.
Section 7.7. Use of Proceeds; Letters of Credit.
     The Borrower shall use the proceeds of Loans and the Letters of Credit only
(a) to refinance all of the Indebtedness outstanding under the Existing Credit
Agreement and (b) for general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, use any part of such proceeds (a) to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock; provided, however, the Borrower
may use proceeds of the Loans and Letters of Credit to purchase the Borrower’s
common stock so long as such use will not result in any of the Loans, Letters of
Credit or other Obligations being considered to be “purpose credit” directly or
indirectly secured by margin stock within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or (b) fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or Sanctioned Entity.
Section 7.8. Environmental Matters.
     The Borrower shall, and shall cause all of its Subsidiaries and the other
Loan Parties to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws in all material respects. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, promptly take
all actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws. The Borrower shall, and shall cause the Loan Parties and the
other Subsidiaries to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

- 58 -



--------------------------------------------------------------------------------



 



Section 7.9. Books and Records.
     The Borrower shall, and shall cause each of its Subsidiaries and the other
Loan Parties to, maintain books and records pertaining to its respective
business operations in such detail, form and scope as is consistent with good
business practice and in accordance with GAAP.
Section 7.10. Further Assurances.
     At the Borrower’s cost and expense and upon request of the Administrative
Agent, the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 7.11. New Subsidiaries /Guarantors.
     (a) Requirement to Become Guarantor. Within 30 calendar days of any Person
(other than an Excluded Subsidiary) becoming a Material Subsidiary after the
Effective Date, the Borrower shall deliver to the Administrative Agent each of
the following items, each in form and substance satisfactory to the
Administrative Agent: (i) an Accession Agreement executed by such Subsidiary
and, (ii) the items that would have been delivered under Sections 5.1.(a)(viii)
through (xii), and (xvii) as if such Subsidiary had been one on the Effective
Date; provided, however, promptly (and in any event within 10 Business Days)
upon any Material Subsidiary ceasing to qualify as an Excluded Subsidiary, such
Subsidiary shall comply with the provisions of this Section. Upon the request of
any Lender, the Administrative Agent shall send to such Lender a copy of each of
the foregoing items received by the Administrative Agent with respect to a
Subsidiary.
     (b) Other Guarantors. If at any time the Real Property Value attributable
to all Subsidiaries (excluding Material Subsidiaries and Excluded Subsidiaries)
that are not Guarantors exceeds $50,000,000 in the aggregate, the Borrower shall
cause one or more of such Subsidiaries to become Guarantors by delivering to the
Administrative Agent the items required to be delivered under the immediately
preceding subsection (a) within 30 calendar days of such occurrence so that the
Real Property Value attributable to such Subsidiaries does not exceed
$50,000,000.
     (c) Release of a Guarantor. The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor meets, or will meet simultaneously with its release from the
Guaranty, all of the provisions of the definition of the term “Excluded
Subsidiary” and none of the Guarantor’s Properties or other assets are to be
taken into account when calculating Unencumbered Asset Value; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; and (iv) the Administrative
Agent shall have received such written request at least 10 Business Days (or
such shorter period as may be acceptable to the Administrative Agent) prior to
the requested date of release. Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.

- 59 -



--------------------------------------------------------------------------------



 



Section 7.12. REIT Status.
     The Borrower shall at all times maintain its status as a REIT.
Section 7.13. Exchange Listing.
     The Borrower shall maintain at least one class of common shares of the
Borrower having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is the subject of price quotations in the
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System.
Article VIII. Information
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.7., all of the Lenders) shall otherwise
consent in the manner set forth in Section 12.7., the Borrower shall furnish to
the Administrative Agent for distribution to each of the Lenders:
Section 8.1. Quarterly Financial Statements.
     As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 45 days after the end of each of the first, second and third
fiscal quarters of the Borrower), the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of earnings, and cash flows of the Borrower
and its Subsidiaries for such period, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous fiscal year, all of which shall be certified by the chief executive
officer or chief financial officer of the Borrower, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).
Section 8.2. Year-End Statements.
     As soon as available and in any event within 5 days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 90 days after the end of each fiscal year of the Borrower), the
audited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
earnings, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
certified by (a) the chief executive officer or chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP in
all material respects, the consolidated financial position of the Borrower and
its Subsidiaries as at the date thereof and the results of operations for such
period and (b) independent certified public accountants of recognized national
standing acceptable to the Administrative Agent, whose certificate shall be
unqualified and in scope and substance satisfactory to the Requisite Lenders and
who shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Administrative Agent and the Lenders pursuant to
this Agreement.
Section 8.3. Compliance Certificate; Additional Information.
     At the time financial statements are furnished pursuant to Sections 8.1.
and 8.2., a certificate substantially in the form of Exhibit K (a “Compliance
Certificate”) executed by the chief financial officer of the Borrower:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period,

- 60 -



--------------------------------------------------------------------------------



 



fiscal year, or other fiscal period, as the case may be, the calculations
required to establish whether or not the Borrower was in compliance with the
covenants contained in Sections 9.1., 9.2. and 9.4. and (b) stating that, to the
best of his or her knowledge, information and belief after due inquiry, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure. Together with any Compliance Certificate delivered with
financial statements furnished pursuant to Sections 8.1. and 8.2., the Borrower
shall deliver reports, in form and detail satisfactory to the Administrative
Agent, setting forth (a) a description of all Properties acquired during such
fiscal quarter, including the net operating income of each such Property,
acquisition costs and related mortgage debt and such other information as the
Administrative Agent may request; and (b) all Unencumbered Assets at the end of
such fiscal quarter.
Section 8.4. Other Information.
     (a) Management Reports. Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Borrower or its Board of Directors
by its independent public accountants;
     (b) Securities Filings. Promptly upon, and in any event within 5 Business
Days of the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless requested by the Administrative Agent) and any
registration statements on Form S-8 or its equivalent), reports on Forms 10-K,
10-Q and 8-K (or their equivalents) and all other periodic reports which the
Borrower, any Subsidiary or any other Loan Party shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor) or
any national securities exchange;
     (c) Shareholder Information; Press Releases. Promptly upon the mailing
thereof to the shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party;
     (d) Projections. No later than December 31 of each fiscal year of the
Borrower ending prior to the Termination Date (or by the end of each fiscal
quarter of the Borrower ending prior to the Termination Date upon the
Administrative Agent’s request), projected balance sheets, operating statements,
profit and loss projections and cash flow budgets (including sources and uses of
cash in form and content reasonably satisfactory to the Administrative Agent) of
the Borrower and its Subsidiaries on a consolidated basis for the period of four
consecutive fiscal quarters immediately following such fiscal year end or fiscal
quarter end, as applicable, prepared on a quarterly basis and all itemized in
reasonable detail. The foregoing shall be accompanied by pro forma calculations,
together with detailed assumptions, required to establish whether or not the
Borrower, and when appropriate its consolidated Subsidiaries, is projected to be
in compliance with the covenants contained in Sections 9.1. at the end of each
fiscal quarter of the next succeeding fiscal year. Such projected consolidated
financial statements shall represent the reasonable best estimate by the
Borrower of the future financial performance of the Borrower and its
Subsidiaries for the periods set forth therein and shall be prepared on the
basis of assumptions set forth therein, which the Borrower believes are fair and
reasonable as of the date of preparation in light of current and reasonably
foreseeable business conditions (it being understood that actual results may
differ from those set forth in such projected financial statements).
     (e) ERISA. If any ERISA Event shall occur that individually, or together
with any other ERISA Event that has occurred, could reasonably be expected to
have a Material Adverse Effect, a certificate of the chief executive officer or
chief financial officer of the Parent setting forth details as to such
occurrence and the action, if any, which the Parent or applicable member of the
ERISA Group is required or proposes to take;

- 61 -



--------------------------------------------------------------------------------



 



     (f) Litigation. To the extent the Borrower, any other Loan Party or any
other Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Loan Party or any other Subsidiary or any of their
respective properties, assets or businesses which, if determined or resolved
adversely to such Person, could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of any Loan Party or any other Subsidiary are being
audited;
     (g) Modification of Organizational Documents. A copy of any material
amendment to the certificate or articles of incorporation, bylaws, partnership
agreement or other similar organizational documents of the Borrower or any other
Loan Party promptly upon, and in any event within 15 Business Days after, the
effectiveness thereof;
     (h) Change of Management or Financial Condition. Prompt notice of any
material change in the executive management of the Borrower, any Subsidiary or
any other Loan Party and any change in the business, assets, liabilities,
condition (financial or otherwise), results of operations or business prospects
of the Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have a Material Adverse Effect;
     (i) Default. Notice of the occurrence of any Default or Event of Default
promptly upon a Responsible Officer of the Borrower, any other Loan Party or any
other Subsidiary obtaining knowledge thereof;
     (j) Judgments. Prompt notice of any order, judgment or decree in excess of
$25,000,000 having been entered against the Borrower, any Subsidiary or any
other Loan Party or any of their respective properties or assets;
     (k) Notice of Violations of Law. Prompt notice if the Borrower, any
Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law, or any
inquiry with respect to any matters, in either case which could reasonably be
expected to have a Material Adverse Effect;
     (l) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any assets having a book value or fair market value in excess of
$50,000,000 in the aggregate of the Borrower, any Subsidiary or any other Loan
Party to any Person other than the Borrower, any Subsidiary or any other Loan
Party;
     (m) Ratings Change. Promptly, and in any event within 2 Business Days of
any change in the Borrower’s Credit Rating, a certificate stating that the
Borrower’s Credit Rating has changed and providing the new Credit Rating that is
in effect;
     (n) Patriot Act Information. Promptly, upon each request, information
identifying the Borrower as a Lender may request in order to comply with the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001));
     (o) Notice of Violation of Environmental Laws. Promptly, and in any event
within 3 Business Days after the Borrower receives any of the following notices,
the Borrower shall provide the Administrative Agent with a copy of such notice
if the matters referenced in such notice either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect: (i) the

- 62 -



--------------------------------------------------------------------------------



 



Borrower, any Loan Party or any other Subsidiary shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Borrower, any Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Borrower, any Loan Party or any other Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Borrower, any
Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim;
     (p) Derivatives Termination Value. Promptly upon the request of the
Administrative Agent, the Derivatives Termination Value in respect of any
Specified Derivatives Contract from time to time outstanding; and
     (q) Other Information. From time to time and promptly upon each request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.
Section 8.5. Electronic Delivery of Certain Information.
     (a) Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(A) notices to any Lender (or the Issuing Bank) pursuant to Article II. and
(B) any Lender that has not notified the Administrative Agent or Borrower that
it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered 24 hours after the date and time on which the Administrative Agent or
the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or the Borrower notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. on the opening of business on the next business day for the
recipient. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 8.3. to the Administrative Agent and shall deliver paper copies of
any documents to the Administrative Agent or to any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. Except for the certificates required
by Section 8.3., the Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

- 63 -



--------------------------------------------------------------------------------



 



     (b) Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
Section 8.6. Public/Private Information.
     The Borrower shall cooperate with the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and shall designate Information Materials (a) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”. Notwithstanding anything to
the contrary in this Section, any Information Materials provided without any
designation shall be deemed to be “Private Information” for all purposes
hereunder.
Section 8.7. USA Patriot Act Notice; Compliance.
     The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties, to provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
Article IX. Negative Covenants
     For so long as this Agreement is in effect, unless the Requisite Lenders
(or, if required pursuant to Section 12.7., all of the Lenders) shall otherwise
consent in the manner set forth in Section 12.7., the Borrower shall comply with
the following covenants:
Section 9.1. Financial Covenants.
     The Borrower shall not permit:
     (a) Maximum Leverage Ratio. The ratio of (i) Total Liabilities to
(ii) Total Asset Value, to exceed 0.60 to 1.00 at any time.
     (b) Minimum Fixed Charge Ratio. The ratio of (i) EBITDA for the fiscal
quarter of the Borrower most recently ended to (ii) Fixed Charges for such
period, to be less than 1.75 to 1.00 at any time.
     (c) Unencumbered Asset Ratio. The ratio of (i) Unencumbered Asset Value to
(ii) Unsecured Indebtedness of the Borrower and its Subsidiaries, to be less
than 1.67 to 1.00 at any time. For purposes of this subsection (c), during any
period that the ratio of Total Liabilities to Total Asset Value is greater than
0.50 to 1.00, the amount of Secured Indebtedness of the Borrower and its

- 64 -



--------------------------------------------------------------------------------



 



Subsidiaries that is not Nonrecourse Indebtedness in excess of 5.00% of Total
Asset Value shall be deemed to be Unsecured Indebtedness.
     (d) Unencumbered Interest Ratio. The ratio of (i) Unencumbered NOI to
(ii) Interest Expense in respect of Unsecured Indebtedness of the Borrower and
its Subsidiaries for such period, to be less than 2.00 to 1.00 at any time.
     (e) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less
than (i) $1,350,000,000 plus (ii) 85.0% of the Net Proceeds of all Equity
Issuances effected by the Borrower or any Subsidiary after June 30, 2009 (other
than Equity Issuances to the Borrower or any Subsidiary).
     (f) Maximum Secured Indebtedness Ratio. The ratio of (i) Secured
Indebtedness of the Borrower and its Subsidiaries to (ii) Total Asset Value, to
exceed 0.30 to 1.00 at any time.
     (g) Revenues from Ground Leases. The ratio (expressed as a percentage) of
(i) the aggregate income of the Borrower and its Subsidiaries from properties
leased by the Borrower and its Subsidiaries (as lessees) under ground leases for
any fiscal quarter ending during the term of this Agreement to (ii) Gross Lease
Revenues for such fiscal quarter, to exceed 5.0%.
     (h) Industry/Tenant Concentrations. The percentage of Gross Lease Revenues
for any fiscal quarter of the Borrower attributable to (i) Convenience Stores
and Gas Automotive Service Stores to exceed 35.0%; (ii) Restaurants to exceed
25.0%; (iii) Convenience Stores, Gas Automotive Service Stores and Restaurants,
collectively, to exceed 52.5%; provided, however, that failure to comply with
the immediately preceding clause (iii) shall not constitute a Default or Event
of Default and the Borrower shall be deemed to be in compliance with the
immediately preceding clause (iii) so long as (A) such percentage does not
exceed 55.0% for a period of more than two consecutive quarters and (B) the
Borrower shall not have previously used the exception provided in clause (A);
(iv) each other industry, individually, not specified in the immediately
preceding clauses (i) through (iii) to exceed 20.0%; (v) any single tenant and
its Affiliates (other than either Susser Holding Corp. and The Pantry Inc. and
their respective Affiliates) to exceed 10.0%; (v) Susser Holdings Corp. and its
Affiliates to exceed 12.0%, and (vi) The Pantry Inc. and its Affiliates to
exceed 12.0%.
Section 9.2. Restricted Payments.
     If any Event of Default exists, the Borrower shall not, and shall not
permit any Subsidiary to, declare or make any Restricted Payment other than cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.12. If an Event of Default specified in
Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) exists
or, if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person whatsoever other than to the Borrower or any Subsidiary that is a
Guarantor.
Section 9.3. Indebtedness.
     The Borrower shall not, and shall not permit any Subsidiary or any other
Loan Party to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

- 65 -



--------------------------------------------------------------------------------



 



Section 9.4. Certain Permitted Investments.
     The Borrower and the Guarantors shall not, and shall not permit any of
their Subsidiaries to, (a) make any Securitization Investments after the
Agreement Date and (b) make any Investment, or otherwise own the following
items, which would cause the aggregate value of such holdings of the Borrower,
the Guarantors and such Subsidiaries to exceed the applicable limits set forth
below:
     (i) Investments in Unconsolidated Affiliates such that the aggregate book
value of such Investments determined in accordance with GAAP exceeds 15.0% of
Total Asset Value at any time;
     (ii) Mezzanine Investments, Securitization Investments, and Mortgage
Receivables (including without limitation, Eligible Mortgage Notes Receivable)
such that the aggregate book value of all such Mezzanine Investments,
Securitization Investments, and Mortgage Receivables, collectively, exceeds
12.5% of Total Asset Value at any time; provided that the aggregate book value
of Mezzanine Investments and Securitization Investments, collectively, shall not
exceed 5.0% of Total Asset Value at any time; and
     (iii) Unimproved Land and the aggregate Construction Budget for all real
property, such that the current book value of Unimproved Land and the aggregate
Construction Budget for all real property, collectively, exceeds 10.0% of Total
Asset Value at any time; provided that the current book value of all Unimproved
Land shall not exceed 5.0% of Total Asset Value at any time; and
     (iv) Investments in Equity Interests of any Person (other than their
respective Subsidiaries and Unconsolidated Affiliates) such that such
Investments in such Equity Interests exceeds 5.0% of Total Asset Value at any
time.
In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (b)(ii) through
(b)(iv) shall not exceed 20.0% of Total Asset Value at any time.
Section 9.5. Conduct of Business.
     The Borrower shall not, and shall not permit any Subsidiary or any other
Loan Party to, engage in any type of business except as described in
Section 6.1.(t).
Section 9.6. Liens; Negative Pledges; Other Matters.
     (a) The Borrower shall not, and shall not permit any Subsidiary or other
Loan Party to, create, assume, or incur any Lien (other than Permitted Liens)
upon any of its properties, assets, income or profits of any character whether
now owned or hereafter acquired if immediately prior to the creation, assumption
or incurring of such Lien, or immediately thereafter, a Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.
     (b) The Borrower shall not, and shall not permit any Subsidiary or other
Loan Party to, enter into, assume or otherwise be bound by any Negative Pledge
except for a Negative Pledge contained in (i) an agreement (x) evidencing
Indebtedness which the Borrower or such Subsidiary may create, incur, assume, or
permit or suffer to exist under Section 9.3., (y) which Indebtedness is secured
by a Lien permitted to exist under the Loan Documents, and (z) which prohibits
the creation of any other Lien on

- 66 -



--------------------------------------------------------------------------------



 



only the property securing such Indebtedness as of the date such agreement was
entered into; or (ii) an agreement relating to the sale of a Subsidiary or
assets pending such sale, provided that in any such case the Negative Pledge
applies only to the Subsidiary or the assets that are the subject of such sale.
     (c) The Borrower shall not, and shall not permit any Subsidiary or other
Loan Party to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness
owed to the Borrower or any Subsidiary; (iii) make loans or advances to the
Borrower or any Subsidiary; or (iv) transfer any of its property or assets to
the Borrower or any other Subsidiary.
Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.
     The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired; provided, however, that:
     (a) any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;
     (b) the Borrower, each Subsidiary and each other Loan Party may sell,
transfer or dispose of assets among themselves;
     (c) the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business; and
     (d) a Person may merge with and into the Borrower, any Subsidiary or any
Loan Party so long as (i) the Borrower, such Subsidiary or such Loan Party, as
applicable, is the survivor of such merger, (ii) immediately prior to such
merger, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, and (iii) the Borrower shall
have given the Administrative Agent and the Lenders at least 10 Business Days’
prior written notice of such merger (except that such prior notice shall not be
required in the case of the merger of a Subsidiary with and into the Borrower).
If, as a result of the consummation of any transaction described in the
immediately preceding clause (a) or (b), a Person would become a Subsidiary that
has assets having a book value or fair market value in excess of $50,000,000 in
the aggregate and that is not an Excluded Subsidiary, the Borrower shall not
permit the consummation of such transaction unless the items described in
Section 7.11. (a) are delivered to the Administrative Agent at the time of the
consummation of such transaction.
Section 9.8. Fiscal Year.
     The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

- 67 -



--------------------------------------------------------------------------------



 



Section 9.9. Modifications of Organizational Documents.
     The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document without
the prior written consent of the Administrative Agent and the Requisite Lenders
if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.
Section 9.10. Transactions with Affiliates.
     The Borrower shall not permit to exist or enter into, and shall not permit
any of its Subsidiaries or any other Loan Party to permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of the Borrower,
such Subsidiary or such Loan Party, except (a) as set forth on Schedule 6.1.(r),
(b) transactions between and among the Borrower and its Wholly Owned
Subsidiaries or (c) transactions in the ordinary course of and pursuant to the
reasonable requirements of the business of the Borrower, such Subsidiary, or
such Loan Party and upon fair and reasonable terms which are no less favorable
to the Borrower, such Subsidiary, or such Loan Party than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the forgoing, no payments may be made with respect to any items
set forth on such Schedule 6.1.(r) if a Default or Event of Default exists or
would result therefrom.
Section 9.11. ERISA Exemptions.
     The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, permit any of its respective assets to become or be deemed
to be “plan assets” within the meaning of ERISA, the Internal Revenue Code and
the respective regulations promulgated thereunder. The Borrower shall not cause
or permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.
Section 9.12. Environmental Matters.
     The Borrower shall not, and shall not permit its Subsidiaries or any other
Loan Party or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law the violation of which could reasonably be expected to have a
Material Adverse Effect. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.
Section 9.13. Derivatives Contracts.
     The Borrower shall not, and shall not permit any Subsidiary or any other
Loan Party, to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, Loan
Party or such Subsidiary in the ordinary course of business and which establish
a hedge in respect of liabilities, commitments or assets held or reasonably
anticipated by the Borrower, a Loan Party or other Subsidiary.

- 68 -



--------------------------------------------------------------------------------



 



Article X. Default
Section 10.1. Events of Default.
     Each of the following shall constitute an Event of Default, whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of Applicable Law or pursuant to any judgment or order of
any Governmental Authority:
     (a) Default in Payment of Principal. The Borrower shall fail to pay when
due (whether upon demand, at maturity, by reason of acceleration or otherwise)
the principal of any of the Loans, or any Reimbursement Obligation.
     (b) Default in Payment of Interest and Other Obligations. The Borrower
shall fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.
     (c) Default in Performance.
     (i) The Borrower shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.4.(i) or in Article IX.; or
     (ii) The Borrower or any other Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party and not otherwise mentioned in this
Section and, in the case of this clause (ii) only, such failure shall continue
for a period of 30 calendar days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or any other Loan Party obtains knowledge of
such failure or (y) the date upon which the Borrower has received written notice
of such failure from the Administrative Agent.
     (d) Material Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of the Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of the Borrower or any other Loan Party to
the Administrative Agent, the Issuing Bank or any Lender, shall at any time
prove to have been incorrect or misleading, in light of the circumstances in
which made or deemed made, in any material respect when furnished or made or
deemed made.
     (e) Indebtedness Cross- Default.
     (i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay
when due and payable, after the expiration of any applicable notice and cure
period, the principal of, or interest on, any Indebtedness (other than the
Loans) having an aggregate outstanding principal amount of (or, in the case of
any Derivatives Contract, having, without regard to the effect of any close-out
netting provision, a Derivatives Termination Value) of $25,000,000 or more
(“Material Debt”); or
     (ii) (x) The maturity of any Material Debt shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation

- 69 -



--------------------------------------------------------------------------------



 



of or otherwise concerning such Material Debt or (y) any Material Debt shall
have been required to be prepaid or repurchased prior to the stated maturity
thereof; or
     (iii) Any other event exists, with or without the passage of time, the
giving of notice, or otherwise, would permit any holder or holders of any
Material Debt, any trustee or agent acting on behalf of such holder or holders
or any other Person, to accelerate the maturity of any such Material Debt or
require any such Material Debt to be prepaid or repurchased prior to its stated
maturity; or
     (iv) As a result of any Loan Party’s failure to perform or observe any
term, covenant, condition or agreement contained in any Derivatives Contract,
such Derivatives Contract is terminated and the Derivatives Termination Value
owed by such Loan Party as a result thereof is $25,000,000 or more.
     (f) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any Subsidiary to which Subsidiary more than $25,000,000 of Total Asset Value is
attributable shall: (i) commence a voluntary case under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection; (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign; (v) admit in writing its inability to pay its debts as they
become due; (vi) make a general assignment for the benefit of creditors; (vii)
make a conveyance fraudulent as to creditors under any Applicable Law; or
(viii) take any corporate or partnership action for the purpose of effecting any
of the foregoing.
     (g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Subsidiary to which
Subsidiary more than $25,000,000 of Total Asset Value is attributable in any
court of competent jurisdiction seeking: (i) relief under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Subsidiary or such other Loan
Party(including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.
     (h) Litigation; Enforceability. The Borrower or any other Loan Party shall
(or shall attempt to) disavow, revoke or terminate (or attempt to terminate) any
Loan Document to which it is a party or the Fee Letter or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Loan Document
or the Fee Letter or any Loan Document or the Fee Letter shall cease to be in
full force and effect (except as a result of the express terms thereof).
     (i) Judgment. A judgment or order for the payment of money or for an
injunction shall be entered against the Borrower, any Subsidiary or any other
Loan Party, by any court or other tribunal and (i) such judgment or order shall
continue for a period of 30 days without being paid, stayed or dismissed

- 70 -



--------------------------------------------------------------------------------



 



through appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
outstanding judgments or orders entered against the Borrower, such Subsidiaries
and such other Loan Parties, $25,000,000 or (B) in the case of an injunction or
other non-monetary judgment, such judgment could reasonably be expected to have
a Material Adverse Effect.
     (j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any Subsidiary or any
other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.
     (k) ERISA.
     (i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or
     (ii) The “benefit obligation” of all Plans exceeds the “fair market value
of plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with Statement of Financial Accounting
Standards No. 158.
     (l) Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents;
     (m) Change of Control.
     (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35.0% of the total voting power of the then
outstanding voting stock of the Borrower; or
     (ii) During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office.

- 71 -



--------------------------------------------------------------------------------



 



Section 10.2. Remedies Upon Event of Default.
     Upon the occurrence of an Event of Default the following provisions shall
apply:
     (a) Acceleration; Termination of Facilities.
     (i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(f) or 10.1.(g), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 10.5. and (C) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders, the
Swingline Lender, the Issuing Bank and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower, and (2) all of the the Commitments, the obligation of the Lenders to
make Revolving Loans hereunder, the Swingline Commitment, the obligation of the
Swingline Lender to make Swingline Loans, and the obligation of the Issuing Bank
to issue Letters of Credit hereunder, shall all immediately and automatically
terminate.
     (ii) Optional. If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall:
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such other
Event of Default for deposit into the Collateral Account pursuant to
Section 10.5. and (C) all of the other Obligations, including, but not limited
to, the other amounts owed to the Lenders, the Issuing Bank and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower, and (2) terminate
the Commitments and the obligation of the Lenders to make Loans hereunder and
the obligation of the Issuing Bank to issue Letters of Credit hereunder. If the
Administrative Agent has exercised any of the rights provided under the
preceding sentence, the Swingline Lender shall: (x) declare the principal of,
and accrued interest on, the Swingline Loans and the Swingline Note at the time
outstanding, and all of the other Obligations owing to the Swingline Lender, to
be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower and (y) terminate the
Swingline Commitment and the obligation of the Swingline Lender to make
Swingline Loans.
     (b) Loan Documents. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents.
     (c) Applicable Law. The Requisite Lenders may direct the Administrative
Agent to, and the Administrative Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.
     (d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to

- 72 -



--------------------------------------------------------------------------------



 



take possession of all or any portion of the business operations of the Borrower
and its Subsidiaries and to exercise such power as the court shall confer upon
such receiver.
     (e) Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with the prompt notice to the Administrative
Agent, but without the approval or consent of or other action by the
Administrative Agent or the Lenders, and without limitation of other remedies
available to such Specified Derivatives Provider under contract or Applicable
Law, to undertake any of the following: (a) to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) to determine net termination amounts in respect of any and
all Specified Derivatives Contracts in accordance with the terms thereof, and to
set off amounts among such contracts, (c) to set off or proceed against deposit
account balances, securities account balances and other property and amounts
held by such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex including in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.
Section 10.3. Remedies Upon Default.
     Upon the occurrence of a Default specified in Section 10.1.(g), the
Commitments shall immediately and automatically terminate.
Section 10.4. Marshaling; Payments Set Aside.
     None of the Administrative Agent, the Issuing Bank, any Lender or any
Specified Derivatives Provider shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations or the Specified Derivatives Obligations. To the
extent that any Loan Party makes a payment or payments to the Administrative
Agent and/or the Issuing Bank and/or any Lender and/or any Specified Derivatives
Provider, or the Administrative Agent and/or the Issuing Bank and/or any Lender
and/or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
Section 10.5. Allocation of Proceeds.
     If an Event of Default exists and maturity of any of the Obligations has
been accelerated or the Termination Date has occurred, all payments received by
the Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:
     (a) amounts due to the Administrative Agent, the Issuing Bank and the
Lenders in respect of expenses due under Section 12.2. until paid in full, and
then Fees;
     (b) payments of interest on Swingline Loans;

- 73 -



--------------------------------------------------------------------------------



 



     (c) payments of interest on all other Loans to be applied for the ratable
benefit of the Lenders, in such order as the Lenders may determine in their sole
discretion;
     (d) payments of principal on Swingline Loans;
     (e) payments of principal of all other Loans, to be applied for the ratable
benefit of the Lenders, as the case may be, in such order as the Lenders may
determine in their sole discretion;
     (f) amounts to be deposited into the Collateral Account in respect of
Letters of Credit;
     (g) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 10.7. and 12.10.;
     (h) payments of all other Obligations and all other amounts due and owing
by the Borrower an the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and
     (i) any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.
Section 10.6. Collateral Account.
     (a) As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Collateral Account established pursuant
to the requirements of Section 2.12. and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Administrative Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this Section and in Section 2.12.
     (b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Administrative Agent in such Cash Equivalents as the
Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent, provided, that all earnings on
such investments will be credited to and retained in the Collateral Account. The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Collateral Account and shall be deemed to
have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords other funds deposited
with the Administrative Agent, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.
     (c) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and credit the proceeds thereof to the Collateral Account and
apply or cause to be applied such proceeds and any other balances in the
Collateral Account to the payment of any of the Letter of Credit Liabilities due
and payable.

- 74 -



--------------------------------------------------------------------------------



 



     (d) So long as no Default or Event of Default exists, the Administrative
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 10 Business Days after the Administrative Agent’s receipt of
such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of Letter of Credit Liabilities at such
time. When all of the Obligations shall have been indefeasibly paid in full and
no Letters of Credit remain outstanding, the Administrative Agent shall deliver
to the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, the balances remaining in the Collateral Account.
     (e) The Borrower shall pay to the Administrative Agent from time to time
such fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Collateral
Account and investments and reinvestments of funds therein.
Section 10.7. Performance by Administrative Agent.
     If the Borrower shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Administrative Agent may perform or
attempt to perform such covenant, duty or agreement on behalf of the Borrower
after the expiration of any cure or grace periods set forth herein. In such
event, the Borrower shall, at the request of the Administrative Agent, promptly
pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrower under this
Agreement or any other Loan Document.
Section 10.8. Rights Cumulative.
     The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.
Article XI. The Administrative Agent
Section 11.1. Appointment and Authorization.
     Each Lender hereby irrevocably appoints and authorizes the Administrative
Agent to take such action as contractual representative on such Lender’s behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized

- 75 -



--------------------------------------------------------------------------------



 



and binding upon all of the Lenders. Nothing herein shall be construed to deem
the Administrative Agent a trustee or fiduciary for any Lender or to impose on
the Administrative Agent duties or obligations other than those expressly
provided for herein. Without limiting the generality of the foregoing, the use
of the terms “Agent”, “Administrative Agent”, “agent” and similar terms in the
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article VIII. that the Borrower is not otherwise required to deliver
directly to the Lenders. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.
Section 11.2. Administrative Agent’s Reliance.
     Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person and shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons or inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or

- 76 -



--------------------------------------------------------------------------------



 



the Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any Collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders, the Issuing Bank and the
Specified Derivatives Providers in any such Collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
Section 11.3. Notice of Events of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.
Section 11.4. Wells Fargo as Lender.
     Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the
case may be, shall have the same rights and powers under this Agreement and any
other Loan Document and under any Specified Derivatives Contract, as the case
may be, as any other Lender or Specified Derivatives Provider and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, other Lenders, or any other Specified
Derivatives Providers. Further, the Administrative Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Issuing Bank, the other Lenders or any
other Specified Derivatives Providers. The Issuing Bank and the Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.
Section 11.5. Approvals of Lenders.
     All communications from the Administrative Agent to any Lender requesting
such Lender’s determination, consent, approval or disapproval (a) shall be given
in the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any,

- 77 -



--------------------------------------------------------------------------------



 



regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Administrative
Agent by the Borrower in respect of the matter or issue to be resolved, and
(d) shall include the Administrative Agent’s recommended course of action or
determination in respect thereof. Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the recommendation or
determination of the Administrative Agent (together with a reasonable written
explanation of the reasons behind such objection) within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication, such Lender shall
be deemed to have conclusively approved of or consented to such recommendation
or determination.
Section 11.6. Lender Credit Decision, Etc.
     Each of the Lenders and the Issuing Bank expressly acknowledges and agrees
that neither the Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties as to the financial condition, operations,
creditworthiness, solvency or other information concerning the business or
affairs of the Borrower, any other Loan Party, any Subsidiary or any other
Person to the Issuing Bank or such Lender and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower, any
other Loan Party or any other Subsidiary or Affiliate, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
the Issuing Bank or any Lender. Each of the Lenders and the Issuing Bank
acknowledges that it has made its own credit and legal analysis and decision to
enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
any other Affiliates thereof, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Borrower, the other Loan Parties,
the other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each of the Lenders and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.

- 78 -



--------------------------------------------------------------------------------



 



Section 11.7. Indemnification of Administrative Agent.
     Regardless of whether the transactions contemplated by this Agreement and
the other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Commitment Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a “Lender”) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 11.8. Successor Administrative Agent.
     The Administrative Agent may (i) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (ii) be removed as Administrative Agent under the Loan Documents, if
the Administrative Agent is a Defaulting Lender, by all of the Lenders (other
than the Lender then acting as the Administrative Agent), provided that no
Default or Event of Default exists, with the written consent of the Borrower
(not to be unreasonably withheld or delayed), in each case, upon not less than
30 days’ prior written notice to the Administrative Agent. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in

- 79 -



--------------------------------------------------------------------------------



 



accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation, then the current Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent,
which shall be a Lender, if any Lender shall be willing to serve, and otherwise
shall be an Eligible Assignee. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its affiliates by giving the Borrower and each Lender prior written
notice.
Section 11.9. Titled Agents.
     Each of the “Joint Lead Arrangers”, the “Joint Bookrunners”, and the
“Syndication Agent” (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, the Borrower or any
other Loan Party and the use of such titles does not impose on the Titled Agents
any duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.
Article XII. Miscellaneous
Section 12.1. Notices.
     Unless otherwise provided herein (including without limitation as provided
in Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
     If to the Borrower:
National Retail Properties, Inc.
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attention: Chief Financial Officer
Telecopy Number: (407) 650-1044
Telephone Number: (407) 650-1230
With a copy to:
National Retail Properties, Inc.
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attention: General Counsel
Telecopy Number: (321) 206-2138
Telephone Number: (407) 650-1115

- 80 -



--------------------------------------------------------------------------------



 



     If to the Administrative Agent:
Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia 30339
Attn: Walter R. Gillikin
Telecopier: (770) 435-2262
Telephone: (770) 319-3271
     If to the Issuing Bank:
Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia 30339
Attn: Loan Administration
Telecopier: 770-435-2262
Telephone: 770-435-3800
     If to any other Lender:
To such Lender’s address or telecopy number as set forth in the Administrative
Questionnaire.
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent, the Issuing
Bank or any Lender under Articles II. shall be effective only when actually
received. None of the Administrative Agent, the Issuing Bank or any Lender shall
incur any liability to the Borrower (nor shall the Administrative Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.
Section 12.2. Expenses.
     The Borrower agrees (a) to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of, and any amendment,
supplement or modification to, any of the Loan Documents (including due
diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of counsel to the Administrative Agent and costs and
expenses in connection with the use of IntraLinks, Inc., SyndTrak or other
similar

- 81 -



--------------------------------------------------------------------------------



 



information transmission systems in connection with the Loan Documents, (b) to
pay or reimburse the Issuing Bank all out-of-pocket costs and expenses incurred
by the Issuing Bank in connection with any demand for payment thereunder, (c) to
pay or reimburse the Administrative Agent, the Issuing Bank and the Lenders for
all their costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents and the Fee Letter,
including the reasonable fees and disbursements of their respective counsel
(including the allocated fees and expenses of in-house counsel) and any payments
in indemnification or otherwise payable by the Lenders to the Administrative
Agent pursuant to the Loan Documents, (d) to pay, and indemnify and hold
harmless the Administrative Agent, the Issuing Bank and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (e) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to the Administrative Agent, the Issuing Bank and
any Lender incurred in connection with the representation of the Administrative
Agent, the Issuing Bank or such Lender in any matter relating to or arising out
of any bankruptcy or other proceeding of the type described in Sections 10.1.(f)
or 10.1.(g), including, without limitation (i) any motion for relief from any
stay or similar order, (ii) the negotiation, preparation, execution and delivery
of any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor-in-possession financing or any plan of reorganization
of the Borrower or any other Loan Party, whether proposed by the Borrower, such
Loan Party, the Lenders or any other Person, and whether such fees and expenses
are incurred prior to, during or after the commencement of such proceeding or
the confirmation or conclusion of any such proceeding.
Section 12.3. Stamp, Intangible and Recording Taxes.
     The Borrower shall pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.
Section 12.4. Setoff.
     Subject to Section 3.3. and in addition to any rights now or hereafter
granted under Applicable Law and not by way of limitation of any such rights,
the Administrative Agent, each Lender, the Issuing Bank and each Participant is
hereby authorized by the Borrower, at any time or from time to time while an
Event of Default exists, without notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender, the
Issuing Bank or a Participant subject to receipt of the prior written consent of
the Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, the Issuing
Bank, such Lender, such Participant or any affiliate of the Administrative
Agent, the Issuing Bank or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.

- 82 -



--------------------------------------------------------------------------------



 



Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.
     (a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.
     (b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN OF
NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT,
THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE
LETTER OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER, THE ISSUING
BANK AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
     (c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 12.6. Successors and Assigns.
     (a) Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Borrower may not assign or otherwise transfer
any of is rights or obligations under this Agreement

- 83 -



--------------------------------------------------------------------------------



 



without the prior written consent of all Lenders (and any such assignment or
transfer to which all of the Lenders have not consented shall be null and void).
     (b) Participations. Any Lender may at any time grant to an affiliate of
such Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the Obligations
owing to such Lender. Except as otherwise provided in Section 12.4. or as
otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document. In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase such Lender’s Commitment, (ii) extend
the date fixed for the payment of principal on the Loans or portions thereof
owing to such Lender, (iii) reduce the rate at which interest is payable
thereon, or (iv) release any Guarantor from its obligations under the Guaranty
except as contemplated by Section 7.11.(c). An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b).
     (c) Assignments. Any Lender may with the prior written consent of the
Administrative Agent and, so long as no Default or Event of Default exists, the
Borrower (which consent, in each case, shall not be unreasonably withheld) at
any time assign to one or more Eligible Assignees (each an “Assignee”) all or a
portion of its Commitment and its other rights and obligations under this
Agreement and the Notes; provided, however, that (i) no such consent of the
Borrower or the Administrative Agent shall be required in the case of any
assignment to another Lender or to any affiliate of a Lender, (ii) any partial
assignment shall be in an amount at least equal to $5,000,000 and integral
multiples of $1,000,000 in excess thereof and after giving effect to such
assignment the assigning Lender retains a Commitment, or if the Commitments have
been terminated, holds Notes having an aggregate outstanding principal balance,
of at least $5,000,000 and integral multiples of $1,000,000 in excess thereof,
(iii) if the assigning Lender (or its Affiliate) is a Specified Derivatives
Provider and if after giving effect to such assignment such Lender will hold no
further Loans or Commitments under this Agreement, such Lender shall undertake
such assignment only contemporaneously with an assignment by such Lender (or its
Affiliate, as the case may be) of all of its Specified Derivatives Contracts to
the Assignee or another Lender (or Affiliate thereof) and (iv) each such
assignment shall be effected by means of an Assignment and Assumption Agreement.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Lender of an amount equal to the purchase price agreed between
such transferor Lender and such Assignee, such Assignee shall be deemed to be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender with a Commitment and/or Loans, as the case may be, as set forth in
such Assignment and Assumption Agreement, and the transferor Lender shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so the
new Notes are issued to the Assignee and such transferor Lender, as appropriate,
and shall update Schedule I attached hereto. In connection with any such
assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $4,500.00.
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan held by it hereunder to the Borrower, or
any of its respective affiliates or Subsidiaries.

- 84 -



--------------------------------------------------------------------------------



 



     (d) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (e) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligations thereunder. No such pledge or
assignment shall release the assigning Lender from its obligations hereunder.
     (f) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any Subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).
Section 12.7. Amendments and Waivers.
     (a) Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or in any
other Loan Document to be given by the Lenders may be given, (ii) any term of
this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
existence of any Default or Event of Default may be waived (either generally or
in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.
     (b) Certain Requisite Lender Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include Wells Fargo at all times during which
Wells Fargo is acting as Administrative Agent and the Commitment Percentage of
Wells Fargo is not less than ten percent (10.0%)) amend the financial covenants
set forth in Section 9.1. or any of the definitions related thereto or waive any
Default or Event of Default resulting from a breach of any of the financial
covenants set forth in Section 9.1.
     (c) Consent of Affected Lenders. Notwithstanding the foregoing but subject
to Section 3.10.(a), no amendment, waiver or consent shall, unless in writing,
and signed by all of the Lenders directly affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:
     (i) increase the Commitments of the Lenders (excluding any increase as a
result of an assignment of Commitments permitted under Section 12.6.) or subject
the Lenders to any additional obligations except for any increases contemplated
under Section 2.14.

- 85 -



--------------------------------------------------------------------------------



 



     (ii) reduce the principal of, or interest rates that have accrued or that
will be charged on the outstanding principal amount of, any Loans or other
Obligations;
     (iii) reduce the amount of any Fees payable to the Lenders hereunder;
     (iv) postpone any date fixed for any payment of principal of, or interest
on, any Loans or for the payment of Fees or any other Obligations, or extend the
expiration date of any Letter of Credit beyond the Termination Date except in
accordance with Section 2.11.;
     (v) amend or otherwise modify the provisions of Section 3.2.;
     (vi) change the definitions of Commitment Percentage;
     (vii) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
     (viii) modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
     (vix) release any Guarantor from its obligations under the Guaranty except
as contemplated by Section 7.11.(c);
     (x) waive a Default or Event of Default under Section 10.1.(a) or (b);
     (xi) amend, or waive the Borrower’s compliance with, Section 2.15.; or
     (xii) amend, or waive a Default or Event of Default under Section 10.1.(m).
     (d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver
or consent unless in writing and signed by the Administrative Agent, in addition
to the Lenders required hereinabove to take such action, shall affect the rights
or duties of the Administrative Agent under this Agreement or any of the other
Loan Documents. Any amendment, waiver or consent relating to Section 2.2. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any

- 86 -



--------------------------------------------------------------------------------



 



other Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
Section 12.8. Nonliability of Administrative Agent and Lenders.
     The relationship between the Borrower, on the one hand, and the Lenders and
the Administrative Agent, on the other hand, shall be solely that of borrower
and lender. Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.
Section 12.9. Confidentiality.
     Except as otherwise provided by Applicable Law, the Administrative Agent,
the Issuing Bank and each Lender shall utilize all information obtained pursuant
to the requirements of this Agreement that has been designated, or deemed to be,
“Private Information” in accordance with Section 8.6. in accordance with its
customary procedure for handling confidential information of this nature and in
accordance with safe and sound banking practices but in any event may make
disclosure: (a) to any of their employees, any of their respective affiliates,
and any of their affiliates’ respective employees (provided any such Person
shall agree to keep such information confidential in accordance with the terms
of this Section); (b) as reasonably requested by any bona fide Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section or on substantially similar terms); (c) as required or requested
by any Governmental Authority or representative thereof or pursuant to legal
process or in connection with any legal proceedings; (d) to the Administrative
Agent’s, Issuing Bank’s or such Lender’s respective independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information and are either subject to customary confidentiality
obligations of professional practice or who agree to keep such information
confidential in accordance with the terms of this Section or on substantially
similar terms); (e) if an Event of Default exists, to any other Person, in
connection with the exercise by the Administrative Agent, the Issuing Bank or
the Lenders of rights hereunder or under any of the other Loan Documents;
(f) upon the Borrower’s prior consent (which consent shall not be unreasonably
withheld), to any contractual counterparties to any swap or similar hedging
agreement or any rating agency; and (g) to the extent such information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower
or any Affiliate. Notwithstanding the foregoing, the Administrative Agent and
each Lender may disclose any such confidential information, without notice to
the Borrower or any other Loan Party, to Governmental Authorities in connection
with any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. Further, notwithstanding anything to the contrary set forth herein
or in any other written or oral understanding or agreement to which the parties
hereto are parties or by which they are bound, the parties hereto acknowledge
and agree that (i) any obligations of confidentiality contained herein and
therein do not apply and have not applied from the commencement of discussions
between the parties to the tax treatment and tax structure of the transactions
contemplated by the Loan Documents (and any related transactions or
arrangements), and (ii) each party (and each of its employees, representatives,
or other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
the Loan Documents and all materials of any kind

- 87 -



--------------------------------------------------------------------------------



 



(including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure, all within the meaning of
Treasury Regulations Section 1.6011-4; provided, however, that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transactions contemplated by the Loan
Documents as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated by the Loan Documents; provided,
further, however, to the extent not inconsistent with the immediately preceding
clause (ii), the parties hereto do not intend anything contained in this
sentence to be a waiver of the privilege each has to maintain, in its sole
discretion, the confidentiality of a communication with its attorney or a
confidential communication with a federally authorized tax practitioner under
Section 7525 of the Internal Revenue Code relating to the transactions
contemplated by the Loan Documents.
Section 12.10. Indemnification.
     (a) The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, each of the Lenders and the Issuing Bank, any
affiliate of the Administrative Agent, each of the Lenders and the Issuing Bank,
and their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature (including, without limitation, amounts paid in settlement, court
costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.11. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s, the Issuing Bank’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Bank and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent, the Issuing Bank and the Lenders are material creditors of
the Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Bank or the Lenders may have under this Agreement or the other Loan
Documents; provided, however, that the Borrower shall not be obligated to
indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this clause (viii) that constitute
gross negligence or willful misconduct; (ix) any civil penalty or fine assessed
by OFAC against, and all reasonable costs and expenses (including counsel fees
and disbursements) inclurred in connection with the defense thereof by, the
Administrative Agent, the Issuing Bank or any Lender as a result of conduct of
the Borrower, any other Loan Party or any Subsidiary that violate a sanction
enforced by OFAC; (x) any violation or non-compliance by the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower or its

- 88 -



--------------------------------------------------------------------------------



 



Subsidiaries (or its respective properties) (or the Administrative Agent and/or
the Lenders and/or the Issuing Bank as successors to the Borrower) to be in
compliance with such Environmental Laws.
     (b) The Borrower’s indemnification obligations under this Section shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.10.
     (c) This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.
     (d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
     (e) An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).
     (f) If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.
     (g) The Borrower’s obligations hereunder shall survive any termination of
this Agreement and the other Loan Documents and the payment in full in cash of
the Obligations, and are in addition to, and not in substitution of, any of the
other obligations set forth in this Agreement or any other Loan Document to
which it is a party.
References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

- 89 -



--------------------------------------------------------------------------------



 



Section 12.11. Termination; Survival.
     At such time as (a) all of the Commitments have been terminated, (b) all
Letters of Credit have terminated (c) none of the Lenders or the Swingline
Lender is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Administrative Agent, the Issuing Bank
and the Lenders are entitled under the provisions of Sections 3.11., 4.1., 4.4.,
11.7., 12.2. and 12.10. and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 12.5., shall continue in full
force and effect and shall protect the Administrative Agent, the Issuing Bank
and the Lenders (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.
Section 12.12. Severability of Provisions.
     If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 12.13. GOVERNING LAW.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 12.14. Counterparts.
     To facilitate execution, this Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts as may be
convenient or required. It shall not be necessary that the signature of, or on
behalf of, each party, or that the signature of all persons required to bind any
party, appear on each counterpart. All counterparts shall collectively
constitute a single document. It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of , each of the parties hereto.
Section 12.15. Obligations with Respect to Loan Parties.
     The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.
Section 12.16. Independence of Covenants.
     All covenants hereunder shall be given in any jurisdiction independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

- 90 -



--------------------------------------------------------------------------------



 



Section 12.17. Limitation of Liability.
     None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.
Section 12.18. Entire Agreement.
     This Agreement, the Notes, the other Loan Documents and the Fee Letter
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
Section 12.19. Construction.
     The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.
Section 12.20. Headings.
     The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
[Signatures on Following Pages]

- 91 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed by their authorized officers all as of the day and year first above
written.

            BORROWER:

NATIONAL RETAIL PROPERTIES, INC.
      By:   /s/ Kevin B. Habicht         Name:   Kevin B. Habicht       
Title:   Executive Vice President, Chief Financial Officer
Assistant Secretary, Treasurer     

STATE OF GEORGIA
COUNTY OF FULTON
     BEFORE ME, a Notary Public in and for said County, personally appeared
Kevin B. Habicht, known to me to be a person who, as Executive Vice President,
Chief Financial Officer, Assistant Secretary, Treasurer of National Retail
Properties, Inc., the entity which executed the foregoing Credit Agreement,
signed the same, and acknowledged to me that he did so sign said instrument in
the name and upon behalf of said corporation as an officer of said corporation.
     IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official
seal, as of November 3, 2009.

                  /s/ Christine Gardner Price       Notary Public
      My Commission Expires: June 14, 2012

[NOTARIAL SEAL]     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank and as a Lender
      By:   /s/ Walter R. Gillikin         Name:   Walter R. Gillikin        
Title:   Senior Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            BANK OF AMERICA, N.A.
      By:   /s/ Michael W. Edwards         Name:   Michael W. Edwards       
Title:   Senior Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Wayne Robertson         Name:   Wayne Robertson         Title:  
Senior Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            U.S. BANK NATIONAL ASSOCIATION,
as a Documentation Agent and Lender
      By:   /s/ Jeffrey S. Geifman         Name:   Jeffrey S. Geifman        
Title:   Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            ROYAL BANK OF CANADA
      By:   /s/ David Cole         Name:   David Cole        Title:   Authorized
Signatory     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            SUNTRUST BANK
      By:   /s/ Brendan M. Poe         Name:   Brendan M. Poe        Title:  
Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            CITICORP NORTH AMERICA, INC.
      By:   /s/ David Bouton         Name:   David Bouton        Title:  
Managing Director     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            BRANCH BANKING & TRUST COMPANY
      By:   /s/ Bill Buchholz         Name:   Bill Buchholz        Title:  
Senior Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            CHEVY CHASE BANK,
a division of Capital One N.A.
      By:   /s/ Michael J. Sleece         Name:   Michael J. Sleece        
Title:   Senior Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            RAYMOND JAMES BANK, FSB
      By:   /s/ James M. Armstrong         Name:   James M. Armstrong        
Title:   Vice President     

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement dated as of
November 3, 2009 with National Retail Properties

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as issuer of Existing Letters of Credit
      By:   /s/ Walter R. Gillikin         Name:   Walter R. Gillikin        
Title:   Senior Vice President     

Except for the Form of Guaranty attached hereto, the schedules and exhibits to
the Credit Agreement have been omitted from this filing. The registrant agrees
to furnish a copy of such omitted schedules and exhibits to the Commission upon
request.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF GUARANTY
     THIS GUARANTY dated as of November 3, 2009 executed and delivered by each
of the undersigned and the other Persons from time to time party hereto pursuant
to the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of November 3, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among NATIONAL
RETAIL PROPERTIES, INC. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.6. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders, the Swingline Lender and the Issuing Bank (the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Bank,
each individually a “Guarantied Party” and collectively, the “Guarantied
Parties”).
     WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;
     WHEREAS, each Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;
     WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Guarantied Parties through their collective efforts;
     WHEREAS, each Guarantor acknowledges that it will receive direct and
indirect benefits from the Guarantied Parties’ making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Guarantied Parties on the terms and conditions contained herein; and
     WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a
condition to the Administrative Agent and the other Guarantied Parties’ making,
and continuing to make, such financial accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each Guarantor, each Guarantor
agrees as follows:
     Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Guarantied Party under or in connection with the Credit Agreement and any
other Loan Document to which the Borrower or such other Loan Party is a party,
including without limitation, the repayment of all principal of the Revolving
Loans, the Swingline Loans, all Reimbursement Obligations, and the payment of
all interest, fees, charges, reasonable attorneys’ fees and other amounts
payable to any Guarantied Party thereunder or in connection therewith; (b) any
and all extensions, renewals, modifications,

 



--------------------------------------------------------------------------------



 



amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Administrative Agent or any other Guarantied Party in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder and (d) all other Obligations.
     Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.
     Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
     (a)   (i) any change in the amount, interest rate or due date or other term
of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
     (b)   any lack of validity or enforceability of the Credit Agreement, any
of the other Loan Documents or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
     (c)   any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;
     (d)   any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;
     (e)   any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

- 2 -



--------------------------------------------------------------------------------



 



     (f)   any act or failure to act by the Borrower, any other Loan Party or
any other Person which may adversely affect such Guarantor’s subrogation rights,
if any, against the Borrower to recover payments made under this Guaranty;
     (g)   any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;
     (h)   any application of sums paid by the Borrower, any Guarantor or any
other Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;
     (i)   any defect, limitation or insufficiency in the borrowing powers of
the Borrower or in the exercise thereof;
     (j)   any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan Party or any other Person against the
Agent or any Lender;
     (k)   any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;
     (l)   any statement, representation or warranty made or deemed made by or
on behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or
     (m)   any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).
     Section 4. Action with Respect to Guarantied Obligations. The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Credit Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of the
Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Loan Party or any other Person; and (f) apply
any sum, by whomsoever paid or however realized, to the Guarantied Obligations
in such order as the Guarantied Parties shall elect.
     Section 5. Representations and Warranties. Each Guarantor hereby makes to
the Administrative Agent and the other Guarantied Parties all of the
representations and warranties made by the Borrower with respect to or in any
way relating to such Guarantor in the Credit Agreement and the other Loan
Documents, as if the same were set forth herein in full.
     Section 6. Covenants. Each Guarantor will comply with all covenants with
which the Borrower is to cause such Guarantor to comply under the terms of the
Credit Agreement or any of the other Loan Documents.

- 3 -



--------------------------------------------------------------------------------



 



     Section 7. Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
     Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any
one of them is prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.
     Section 9. Reinstatement of Guarantied Obligations. If claim is ever made
on the Administrative Agent or any other Guarantied Party for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party.
     Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.
     Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Guarantied Parties such
additional amount as will result in the receipt by the Guarantied Parties the
full amount payable hereunder had such deduction or withholding not occurred or
been required.
     Section 12. Set-off. In addition to any rights now or hereafter granted
under any of the other Loan Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party and each Participant, at any time while an Event of Default exists,
without any prior notice to such Guarantor or to any other Person, any such
notice being hereby

- 4 -



--------------------------------------------------------------------------------



 



expressly waived, but in the case of a Lender, the Issuing Bank or a Participant
subject to receipt of the prior written consent of the Administrative Agent and
Requisite Lenders, exercised in their sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, the Issuing Bank, such Lender, or such Participant or
any affiliate of the Administrative Agent, the Issuing Bank, or such Lender to
or for the credit or the account of such Guarantor against and on account of any
of the Guarantied Obligations, although such obligations shall be contingent or
unmatured. Each Guarantor agrees, to the fullest extent permitted by Applicable
Law, that any Participant may exercise rights of setoff or counterclaim and
other rights with respect to its participation as fully as if such Participant
were a direct creditor of such Guarantor in the amount of such participation.
     Section 13. Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.
     Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of such Guarantor hereunder would otherwise
be subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.
     Section 15. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither of the Administrative Agent nor any other Guarantied Party shall have
any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

- 5 -



--------------------------------------------------------------------------------



 



     Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     SECTION 17. WAIVER OF JURY TRIAL.
     (a)   EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG SUCH GUARANTOR, THE ADMINISTRATIVE AGENT
OR ANY OF THE OTHER GUARANTIED PARTES WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
     (b)   EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
GUARANTORS, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY, THE LOANS, THE LETTERS OF
CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM
OR THEREFROM. EACH GUARANTOR AND EACH OF THE GUARANTIED PARTIES EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
     (c)   THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

- 6 -



--------------------------------------------------------------------------------



 



     Section 18. Loan Accounts. The Administrative Agent, each Lender and the
Swingline Lender may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations arising under or in connection with the Credit Agreement,
and in the case of any dispute relating to any of the outstanding amount,
payment or receipt of any of the Guarantied Obligations or otherwise, the
entries in such books and accounts shall be deemed conclusive evidence of the
amounts and other matters set forth herein, absent manifest error. The failure
of the Administrative Agent, any Lender or the Swingline Lender to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.
     Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.
     Section 20. Termination. This Guaranty shall remain in full force and
effect with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement in accordance with its terms.
     Section 21. Successors and Assigns. Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Each Guarantor hereby consents to the delivery by the Administrative
Agent or any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.
     Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE
GUARANTORS HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR
CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS”
AND ALL OF THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS
HEREUNDER.
     Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.7
of the Credit Agreement.
     Section 24. Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Pacific
time, on the date one Business Day after demand therefor.
     Section 25. Notices. All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at the address for notices provided for in the Credit Agreement, as
applicable, or (c) as to each such party

- 7 -



--------------------------------------------------------------------------------



 



at such other address as such party shall designate in a written notice to the
other parties. Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.
     Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
     Section 27. Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
     Section 28. Limitation of Liability. Neither the Administrative Agent nor
any other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by the Credit Agreement or financed thereby.
     Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5 of the Credit Agreement.
     Section 30. Definitions. (a) For the purposes of this Guaranty:
     “Proceeding” means any of the following: (i) a voluntary or involuntary
case concerning any Guarantor shall be commenced under the Bankruptcy Code of
1978, as amended; (ii) a custodian (as defined in such Bankruptcy Code or any
other applicable bankruptcy laws) is appointed for, or takes charge of, all or
any substantial part of the property of any Guarantor; (iii) any other
proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
     (b)   Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.
[Signatures on Following Page]

- 8 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Guarantor has duly executed and delivered
this Guaranty as of the date and year first written above.

                  [GUARANTOR]
 
           
 
           
 
  By:                  
 
  Name:        
 
       
 
  Title:        
 
       
 
           
 
                Address for Notices for all Guarantors:
 
                c/o National Retail Properties, Inc.
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attention: Chief Financial Officer
Telecopy Number:  (407) 650-1044
Telephone Number:  (407) 650-1230
 
                With a copy to:
 
                c/o National Retail Properties, Inc.
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attention: General Counsel
Telecopy Number:  (321) 206-2138
Telephone Number:  (407) 650-1115

 



--------------------------------------------------------------------------------



 



ANNEX I
FORM OF ACCESSION AGREEMENT
     THIS ACCESSION AGREEMENT dated as of                                  
          ,                     , executed and delivered by
                                        , a
                                         (the “New Guarantor”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of November 3, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among NATIONAL
RETAIL PROPERTIES, INC. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto, for its benefit and the benefit of the
Lenders, the Swingline Lender and the Issuing Bank (the Administrative Agent,
the Lenders, the Swingline Lender and the Issuing Bank, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).
     WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;
     WHEREAS, New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;
     WHEREAS, the Borrower, the New Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Guarantied Parties through their collective efforts;
WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties’ making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, New
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and
          WHEREAS, the New Guarantor’s execution and delivery of this Agreement
is a condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the New Guarantor, the New
Guarantor agrees as follows:
     Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it
is a “Guarantor” under that certain Guaranty dated November 3, 2009 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”)
made by each of the “Guarantors” party thereto in favor of the Administrative
Agent for the benefit of the Guarantied Parties and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:
     (a)  irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 



--------------------------------------------------------------------------------



 



     (b)  makes to the Administrative Agent and the other Guarantied Parties as
of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and
     (c)  consents and agrees to each provision set forth in the Guaranty.
     SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 3. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.
[Signatures on Next Page]

I-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement
to be duly executed and delivered under seal by its duly authorized officers as
of the date first written above.

                    [NEW GUARANTOR]
 
             
 
             
 
  By:                    
 
  Name:          
 
         
 
  Title:          
 
       
 
                (CORPORATE SEAL)
 
                Address for Notices:
 
                National Retail Properties, Inc.
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attention: Chief Financial Officer
Telecopy Number:  (407) 650-1044
Telephone Number:  (407) 650-1230
 
                With a copy to:
 
                National Retail Properties, Inc.
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attention: General Counsel
Telecopy Number:  (321) 206-2138
Telephone Number:  (407) 650-1115

        Accepted:

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
    By:         Name:         Title:        

I-3